EXHIBIT 10.6


DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Stock Option Agreement (the “Agreement”).
I.NOTICE OF STOCK OPTION GRANT
 
Name:
 
 
 
 
 
Option ID:
 

The undersigned Optionee has been granted Options to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
 
Date of Grant
 
 
 
 
Exercise Price per Share
 
$
 
 
Total Number of Shares Granted
 
 
 
 
Type of Option
 
Nonstatutory Stock Option
 
 
Expiration Date
 
Tenth anniversary of Date of Grant
 
 
Vesting Schedule:
 
 
 





II.    AGREEMENT
1.     Grant of Option. The Company hereby grants to the Optionee named in this
Grant Notice (the “Optionee”), an option (the “Option” or the “Options” as the
case may be) to purchase the number of shares of Common Stock (the “Shares”) set
forth in the Grant Notice, at the exercise price per Share set forth in the
Grant Notice (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference.
2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to the Optionee shall not vest until the
Optionee continues to be actively employed with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such Options. The Time-Based
Vesting Criteria applicable to an Option are referred to as “Vesting
Conditions,” and the earliest date upon which all Vesting Conditions are
satisfied is referred to as the “Vesting Date.” The Vesting Conditions for an
Option received by the Optionee are established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (or by one or more members
of Company management, if such power has been delegated in accordance with the
Plan and applicable law) and reflected in the account maintained for the
Optionee by an external third party administrator of the Options. Further,
during any approved leave of absence (and without limiting the application of
any other rules governing leaves of absence that the Committee may approve from
time to time pursuant to the Plan), to the extent permitted by applicable law,
the Committee shall have discretion to provide that the vesting of the Options
shall be frozen as of the first day of the leave (or as of any subsequent day
during such leave, as applicable) and shall not resume until and unless the
Optionee returns to active employment prior to the Expiration Date of the
Options.
(b)    Fractional Shares. The Company will not issue fractional Shares upon the
exercise of an Option. Any fractional Share will be rounded up and issued to the
Optionee in a whole Share; provided that to the extent rounding a fractional
Share up would result in the imposition of either (i) individual tax and penalty
interest charges imposed under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), or (ii) adverse tax consequences if the Optionee is located
outside of the




--------------------------------------------------------------------------------




United States, the fractional Share will be rounded down without the payment of
any consideration in respect of such fractional Share.
(c) Addenda. The provisions of Addendum A, Addendum B, Addendum C and Addendum D
(collectively, the “Addenda”), are incorporated by reference herein and made a
part of this Agreement. To the extent any provision in the Addenda conflicts
with any provision set forth elsewhere in this Agreement (including without
limitation any provisions relating to Retirement), the provision set forth in
the Addenda shall control.
3.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Grant Notice and with the
applicable provisions of the Plan and this Agreement.
(b)     Method and Time of Exercise. This Option shall be exercisable by any
method permitted by the Plan and this Agreement that is made available from time
to time by the external third party administrator of the Options. An exercise
may be made with respect to whole Shares only, and not for a fraction of a
Share. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Optionee to take any reasonable action in order to comply with any
such rules or regulations. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Shares.
(c)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Options are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d)    Automatic Exercise Upon Expiration Date. Notwithstanding any other
provision of this Agreement (other than this Section), on the last trading day
on which all or a portion of the outstanding Option may be exercised, if as of
the close of trading on such day the then Fair Market Value of a Share exceeds
the per share Exercise Price of the Option by at least $.01 (such expiring
portion of the Option that is so in-the-money, an “Auto-Exercise Eligible
Option”),the Optionee will be deemed to have automatically exercised such
Auto-Exercise Eligible Option (to the extent it has not previously been
exercised, forfeited or terminated) as of the close of trading in accordance
with the provisions of this Section. In the event of an automatic exercise
pursuant to this Section, the Company will reduce the number of Shares issued to
the Optionee upon such automatic exercise of the Auto-Exercise Eligible Option
in an amount necessary to satisfy (1) the Optionee’s Exercise Price obligation
for the Auto-Exercise Eligible Option, and (2) the minimum amount (or such other
rate that will not cause adverse accounting consequences for the Company) of tax
required to be withheld arising upon the automatic exercise in accordance with
the procedures of Section 6(f) of the Plan (unless the Committee deems that a
different method of satisfying the tax withholding obligations is practicable
and advisable), in each case based on the Fair Market Value of the Shares as of
the close of trading on the date of exercise. The Optionee may notify the Plan
record-keeper in writing in advance that the Optionee does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section shall not apply to
the Option to the extent that this Section causes the Option to fail to qualify
for favorable tax treatment under applicable law. In its discretion, the Company
may determine to cease automatically exercising Options at any time.
4.     Method of Payment. Unless the Committee consents otherwise, payment of
the aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a) cash, delivered to the external third party administrator of the Options in
any methodology permitted by such third party administrator;


2

--------------------------------------------------------------------------------




(b) payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee (i)
shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Options.
6.    Termination.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unvested Options shall
be automatically forfeited by the Optionee as of the date of termination and the
Optionee’s right to receive options under the Plan shall also terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased to be actively employed by (or, if the Optionee
is a consultant or director, has ceased actively providing services to) the
Company or Eligible Subsidiary, and the effective date on which such active
employment (or active service-providing relationship) terminated. The Optionee’s
active employer-employee or other active service-providing relationship will not
be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law) and in the event of the
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), the Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under applicable law. Unless the Committee provides otherwise (1) termination of
the Optionee’s employment will include instances in which the Optionee is
terminated and immediately rehired as an independent contractor, and (2) the
spin‑off, sale, or disposition of the Optionee’s employer from the Company or an
Eligible Subsidiary (whether by transfer of shares, assets or otherwise) such
that the Optionee’s employer no longer constitutes an Eligible Subsidiary will
constitute a termination of employment or service.
(b)    General Post-Termination Exercise Period. In the event the Optionee’s
employment (or other active service-providing relationship, as applicable) with
the Company or an Eligible Subsidiary terminates for any reason (other than
death, Disability, Early Retirement, Normal Retirement or Gross Misconduct),
whether or not in breach of applicable labor laws, the Optionee shall have a
period of 90 days, commencing with the date the Optionee is no longer actively
employed (or is no longer actively providing services, as applicable), to
exercise the vested portion of any outstanding Options, subject to the
Expiration Date of the Option. However, if the exercise of an Option following
the Optionee’s termination of employment (to the extent such post-termination
exercise is permitted under Section 11(a) of the Plan) is not covered by an
effective registration statement on file with the U.S. Securities and Exchange
Commission, then the Option will terminate upon the later of (i) thirty (30)
days after such exercise becomes covered by an effective registration statement,
(ii) in the event that a sale of Shares would subject the Optionee to liability
under Section 16(b) of the Exchange Act, thirty (30) days after the last date on
which such sale would result in liability, or (iii) the end of the original
post-termination exercise period, but in no event may the Option be exercised
after the Expiration Date of the Option.
(c)    Death. Upon the Optionee’s death prior to termination of employment (or
other active service-providing relationship, as applicable), unless contrary to
applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unexpired Options shall
become fully exercisable and may be exercised for a period of twelve (12) months
thereafter (subject to the Expiration Date of the Option) by the personal
representative of the Optionee’s estate or any other person to whom the Option
is transferred under a will or under the applicable laws of descent and
distribution.
(d)    Disability. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Disability, unless contrary to applicable
law and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the Option, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and the
Optionee shall have until the first anniversary of the Optionee’s termination of
employment for Disability (subject to the Expiration Date of the Option) to
exercise the vested portion of any outstanding Options.


3

--------------------------------------------------------------------------------




(e)    Early Retirement. In the event the Optionee’s employment (or other active
service-providing relationship) with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Early Retirement, and the Date of Grant
of the Option precedes the Optionee’s Early Retirement date by at least six (6)
months, with respect to each Tranche that is unvested as of the Early Retirement
date (a “Tranche” consists of all portions of the Option as to which the
Time-Based Vesting Criteria are scheduled to be satisfied on the same date), a
pro-rata portion of such Tranche (i.e. based on the ratio of (x) the number of
full or partial months worked by the Optionee from the Date of Grant to the
Early Retirement date to (y) the total number of months in the original
time-based vesting schedule of the Tranche) will continue to vest and such
Options together with any Options that are vested as of the Optionee’s Early
Retirement date shall remain outstanding and (once vested) may be exercised
until the fifth anniversary of the Early Retirement date (or if earlier, the
Expiration Date of the Option). If the Date of Grant of the Option does not
precede the Optionee’s Early Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 5, as applicable.
(f)    Normal Retirement. In the event the Optionee’s employment (or other
active service-providing relationship) with the Company or an Eligible
Subsidiary terminates by reason of the Optionee’s Normal Retirement, and the
Date of Grant of the Option precedes the Optionee’s Normal Retirement date by at
least six (6) months, the Optionee’s unvested Options will continue to vest and
such Options together with any Options that are vested as of the Optionee’s
Normal Retirement date shall remain outstanding and (once vested) may be
exercised until the fifth anniversary of the Normal Retirement date (or if
earlier, the Expiration Date of the Option). If the Date of Grant of the Option
does not precede the Optionee’s Normal Retirement date by at least six (6)
months, the post-termination exercise period with respect to such Option shall
be governed by the other provisions of this Section 5, as applicable.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Optionee’s unexercised
Options shall terminate and be forfeited immediately without consideration. The
Optionee acknowledges and agrees that the Optionee’s termination of employment
shall also be deemed to be a termination of employment by reason of the
Optionee’s Gross Misconduct if, after the Optionee’s employment has terminated,
facts and circumstances are discovered or confirmed by the Company that would
have justified a termination for Gross Misconduct.
(h)    Violation of Post Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment or service-providing
relationship, as applicable, with the Company or an Eligible Subsidiary, such
Options shall nevertheless expire as of the date the Optionee violates any
covenant not to compete or other post termination covenant that exists between
the Optionee on the one hand and the Company or any Subsidiary of the Company,
on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
6.    Non-Transferability of Option; Term of Option.
(a)Unless the Committee determines otherwise in advance in writing, the Option
may not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution and may be exercised during the lifetime of the
Optionee only by the Optionee and/or by his or her duly appointed guardian. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.
(b)    Notwithstanding any other term in this Agreement, the Option may be
exercised only prior to the Expiration Date set out in the Grant Notice, and may
be exercised during such term only in accordance with the Plan and the terms of
this Agreement.


4

--------------------------------------------------------------------------------




7.     Amendment of Option or Plan.
(a)     The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof. The Optionee expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Board may
amend, modify or terminate the Plan or any Option in any respect at any time;
provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Optionee’s rights hereunder can be made only
in an express written contract signed by the Company and the Optionee.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Optionee’s rights
under outstanding Options as it deems necessary or advisable, in its sole
discretion and without the consent of the Optionee, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
(c)     The Optionee acknowledges and agrees that if the Optionee changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion (1) reduce or eliminate the Optionee’s unvested
Options, and/or (2) extend any vesting schedule to one or more dates that occur
on or before the Expiration Date.
8.     Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related-items (“Tax Related-Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related-Items
associated with the Option is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company and that the Company and the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax Related-Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for Tax
Related-Items. Further, if Optionee is subject to tax in more than one
jurisdiction, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Related-Items in more than one jurisdiction.
The Optionee shall, no later than the date as of which the value of an Option
first becomes includible in the gross income of the Optionee for purposes of Tax
Related-Items, pay to the Company and/or the Employer, or make arrangements
satisfactory to the Administrator (in its sole discretion) regarding payment of,
all Tax Related-Items required by applicable law to be withheld by the Company
and/or the Employer with respect to the Option.  The obligations of the Company
under the Plan shall be conditional on the making of such payments or
arrangements, and the Company and/or the Employer shall, to the extent permitted
by applicable law, have the right to deduct any such Tax Related-Items from any
payment of any kind otherwise due to the Optionee.  The Company shall have the
right to require the Optionee to remit to the Company an amount in cash
sufficient to satisfy any applicable withholding requirements related thereto. 
With the approval of the Administrator, the Optionee may satisfy the foregoing
requirement by either (i) electing to have the Company withhold from delivery of
Shares or (ii) delivering already owned unrestricted Shares, in each case,
having a value equal to the minimum amount of tax required to be withheld (or
such other rate that will not cause adverse accounting consequences for the
Company).  Any such Shares shall be valued at their Fair Market Value on the
date as of which the amount of Tax Related-Items to be withheld is determined. 
Such an election may be made with respect to all or any portion of the Shares to
be delivered pursuant to the Option.  The Company may also use any other method
or combination of methods of obtaining the necessary payment or proceeds, as
permitted by applicable law, to satisfy its withholding obligation with respect
to any Option.
Depending on the withholding method, the Company may withhold or account for Tax
Related-Items by considering maximum applicable rates to the extent permitted by
the Plan, in which case the Optionee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax Related-Items is satisfied by withholding in Shares, for tax
purposes, the Optionee shall be deemed to have been issued the full member of
Shares issued upon exercise of the Options notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax Related-Items.


5

--------------------------------------------------------------------------------




(b)    Code Section 409A. Payments made pursuant to the Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or the Agreement to ensure that all
Options granted to the Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If the Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Optionee by Section
409A, and the Optionee shall have no recourse against the Company or any of its
Eligible Subsidiaries for payment of any such tax, penalty or interest imposed
by Section 409A.
9.     Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
10.    No Employment Contract. Nothing in the Plan or this Agreement constitutes
an employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Optionee’s employment at any time, with or without cause
(subject to any employment agreement the Optionee may otherwise have with the
Company or an Eligible Subsidiary thereof and/or applicable law).
11.     Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether optionees are similarly
situated.
12.     Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.
13.     Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt, the Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. The Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If the Optionee executes this Agreement multiple times (for example, if
the Optionee first executes this Agreement in electronic form and subsequently
executes this Agreement in paper form), the Optionee acknowledges and agrees
that (i) no matter how many versions of this Agreement are executed and in
whatever medium, this Agreement only evidences a single grant of Options
relating to the number of Shares set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.


6

--------------------------------------------------------------------------------




(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
14.     Data Privacy. The Company is located at 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America and grants Options
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. In conjunction with the Company’s grant of Options under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the Option,
the Optionee expressly and explicitly consents to the Personal Data Activities
as described herein.
(a)    Data Collection, Processing and Usage. The Company collects, processes
and uses the Optionee’s personal data, including the Optionee’s name, home
address, email address, and telephone number, date of birth, social
insurance/passport number or other identification number (e.g. resident
registration number), salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all Options or any other
equity compensation awards granted, cancelled, exercised, vested, or outstanding
in the Optionee’s favor, which the Company receives from the Optionee or the
Employer (“Personal Information”). In granting the Option under the Plan, the
Company will collect the Optionee’s Personal Information for purposes of
allocating Shares and implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and usage of the Optionee's
Personal Information is the Optionee’s consent.
(b)    Stock Plan Administration Service Provider. The Company transfers the
Optionee's Personal Information to Fidelity Stock Plan Services LLC, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Optionee's Personal Information with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Optionee to receive and trade Shares acquired under
the Plan. The Optionee will be asked to agree on separate terms and data
processing practices with the Stock Plan Administrator, which is a condition to
the Optionee’s ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Optionee should note that the
Optionee’s country of residence may have enacted data privacy laws that are
different from the United States. The Company’s legal basis for the transfer of
the Optionee's Personal Information to the United States is the Optionee’s
consent.
(d)    Voluntariness and Consequences of Consent Denial or Withdrawal. The
Optionee’s participation in the Plan and his or her grant of consent is purely
voluntary. The Optionee may deny or withdraw his or her consent at any time. If
the Optionee does not consent, or if the Optionee later withdraws his or her
consent, the Optionee may be unable to participate in the Plan. This would not
affect the Optionee’s existing employment or salary; instead, the Optionee
merely may forfeit the opportunities associated wit the Plan.
(e)    Data Subject Rights. The Optionee may have a number of rights under the
data privacy laws in the Optionee’s country of residence. For example, the
Optionee’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data. (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Optionee’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Optionee's Personal Information. To receive
clarification regarding the Optionee’s rights or to exercise his or her rights,
the Optionee should contact his or her local human resources department.
15.     Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR
ADJUDICATION BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE
OPTION OR HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.


7

--------------------------------------------------------------------------------




16.     Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
17.     Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to this Option, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or equitable proceedings related to, concerning or
arising from such dispute which is brought in any such court is improper or that
such proceedings have been brought in an inconvenient forum. Any claim under the
Plan, this Agreement or any Option must be commenced by Optionee within twelve
(12) months of the earliest date on which Optionee’s claim first arises, or
Optionee’s cause of action accrues, or such claim will be deemed waived by
Optionee.
18.     Nature of Option. In accepting the Option, Optionee acknowledges and
agrees that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    the Optionee’s participation in the Plan is voluntary;
(e)    the Option, and the income and value of same, is an extraordinary item
that (i) does not constitute compensation of any kind for services of any kind
rendered to the Company or any Subsidiary, and (ii) is outside the scope of the
Optionee’s employment or service contract, if any;
(f)    the Option, and the income and value of same, is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(g)    the Option and any Shares acquired under the Plan, and the income from
and value of same, are not intended to replace or supplement any pension rights
or compensation
(h)    unless otherwise agreed with the Company, the Option, and the income from
and value of same, are not granted as consideration for, or in connection with,
any service the Optionee may provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    if the Shares do not increase in value, the Option will have no value;
(k)    if the Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(l)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of the Optionee’s employment or continuous service
with the Company or any Subsidiary (for any reason whatsoever, whether or not
later found to be invalid or in breach of applicable labor laws of the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of the Options,
the Optionee agrees not to institute any claim against the Company or any
Subsidiary; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing/electronically
accepting this Agreement, Optionee shall be deemed to have irrevocably waived
the Optionee’s entitlement to pursue or seek remedy for any such claim; and


8

--------------------------------------------------------------------------------




(m)    neither the Company, the Employer nor any other Eligible Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the U.S. Dollar that may affect the value of the Option or of any
amounts due to the Optionee pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
19.     Language. The Optionee acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Optionee
has received the Plan, this Agreement, the Plan or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Waiver. The Optionee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other participant.
22.    Insider Trading/Market Abuse Laws. By accepting the Options, the Optionee
acknowledges that the Optionee is bound by all the terms and conditions of any
Company insider trading policy as may be in effect from time to time. The
Optionee further acknowledges that, depending on the Optionee’s country, the
Optionee may be or may become subject to insider trading restrictions and/or
market abuse laws, which may affect the Optionee’s ability to accept, acquire,
sell or otherwise dispose of Shares, rights to Shares (e.g., Options) or rights
linked to the value of Shares under the Plan during such times as the Optionee
is considered to have “inside information” regarding the Company (as defined by
the laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Optionee
placed before the Optionee possessed inside information. Furthermore, the
Optionee could be prohibited from (i) disclosing the inside information to any
third party, which may include fellow employees and (ii) “tipping” third parties
or causing them otherwise to buy or sell securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any Company insider trading policy as may be in effect
from time to time. The Optionee acknowledges that it is the Optionee’s personal
responsibility to comply with any applicable restrictions, and Optionee should
speak to his or her personal advisor on this matter.
23.    Legal and Tax Compliance; Cooperation. If the Optionee resides or is
employed outside of the United States, the Optionee agrees, as a condition of
the grant of the Options, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the
Options) if required by and in accordance with local foreign exchange rules and
regulations in the Optionee's country of residence (and country of employment,
if different). In addition, the Optionee also agrees to take any and all
actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the Optionee's
country of residence (and country of employment, if different). Finally, the
Optionee agrees to take any and all actions as may be required to comply with
the Optionee's personal legal and tax obligations under local laws, rules and
regulations in the Optionee's country of residence (and country of employment,
if different).
24.    Private Offering. The grant of the Options is not intended to be a public
offering of securities in the Optionee's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the Options (unless otherwise required under local law).
No employee of the Company is permitted to advise the Optionee on whether the
Optionee should purchase Shares under the Plan or provide the Optionee with any
legal, tax or financial advice with respect to the grant of the Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, the Optionee should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Optionee should carefully review
all of the materials related to the Options and the Plan, and the Optionee
should consult with the Optionee's personal legal, tax and financial advisors
for professional advice in relation to the Optionee's personal circumstances.


9

--------------------------------------------------------------------------------




25.    Foreign Asset/Account Reporting and Exchange Controls. The Optionee's
country may have certain exchange control and/or foreign asset/account reporting
requirements which may affect the Optionee's ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares or sale proceeds resulting from the sale of Shares)
in a brokerage or bank account outside the Optionee's country. The Optionee may
be required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Optionee may be required to repatriate
sale proceeds or other funds received as a result of the Optionee’s
participation in the Plan to the Optionee’s country through a designated bank or
broker within a certain time after receipt. The Optionee acknowledges that it is
his or her responsibility to comply with any applicable regulations, and that
the Optionee should speak to his or her personal advisor on this matter.
26.    Country-Specific Provisions. Notwithstanding any provisions of this
Agreement, the Option and any Shares acquired under the Plan shall be subject to
any special terms and conditions for the Optionee’s country of employment and
country of residence, if different, as set forth in any Addenda. Moreover, if
the Optionee relocates to one of the countries included in any of the Addenda,
the special terms and conditions for such country will apply to the Optionee, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Option (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Optionee’s transfer). The Addenda constitute part of the Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in adverse
accounting expense to the Company, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
28.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee from time to time (including any successor thereto) (the “Policy”)
and to the terms required by applicable law; and the terms of the Policy and
such applicable law are incorporated by reference herein and made a part hereof.
For purposes of the foregoing, the Optionee expressly and explicitly authorizes
the Company to issue instructions, on the Optionee's behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold the
Optionee's Shares and other amounts acquired pursuant to the Optionee's Options,
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company upon the Company's enforcement of the Policy. To the extent that the
Agreement and the Policy conflict, the terms of the Policy shall prevail.
29.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Optionee regarding
certain events relating to awards that the Optionee may have received or may in
the future receive under the Plan, such as notices reminding the Optionee of the
vesting or expiration date of certain awards. The Optionee acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to this
Agreement or otherwise) to provide any such notices; (2) to the extent the
Company does provide any such notices to the Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its Subsidiaries and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its Subsidiaries or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or the Optionee’s failure to
receive any such notices. The Optionee further agrees to notify the Company upon
any change in his or her residence address.
30.    Limitations on Liability. Notwithstanding any other provisions of the
Plan or this Agreement, no individual acting as a director, employee, or agent
of the Company or any of its Subsidiaries will be liable to the Optionee or the
Optionee’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
Option.




10

--------------------------------------------------------------------------------




31.    Consent and Agreement With Respect to Plan. The Optionee (a) acknowledges
that the Plan and the prospectus relating thereto are available to the Optionee
on the website maintained by the Stock Plan Administrator; (b) represents that
he or she has read and is familiar with the terms and provisions thereof, has
had an opportunity to obtain the advice of counsel of his or her choice prior to
executing this Agreement and fully understands all provisions of the Agreement
and the Plan; (c) accepts this Option subject to all of the terms and provisions
thereof; (d) consents and agrees to all amendments that have been made to the
Plan since it was adopted in 2007 (and for the avoidance of doubt consents and
agrees to each amended term reflected in the Plan as in effect on the date of
this Agreement), and consents and agrees that all options and restricted stock
units, if any, held by the Optionee that were previously granted under the Plan
as it has existed from time to time are now governed by the Plan as in effect on
the date of this Agreement (except to the extent the Committee has expressly
provided that a particular Plan amendment does not apply retroactively); and (e)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.


11

--------------------------------------------------------------------------------






[If the Agreement is signed in paper form, complete and execute the following:]

 
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
 
 
 
Title
 
 
 
Residence Address
 
 
 
 
 
Declaration of Data Privacy Consent. By providing the additional signature
below, the undersigned explicitly declares his or her consent to the data
processing operations described in Section 14 of this Agreement. This includes,
without limitation, the transfer of the Optionee's Personal Information to, and
the processing of such data by, the Company, the Employer or, as the vase may
be, the Stock Plan Administrator in the United States. The undersigned may
withdraw his or her consent at any time, with future effect and for any or no
reason as described in Section 14 of this Agreement.


  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPTIONEE
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 








ADDENDUM A
This Addendum A includes special terms and conditions that govern the Option
granted to the Optionee if the Optionee resides and/or works in one of the
countries listed herein. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Grant Notice, the Agreement or
the Plan.
This Addendum A also includes information regarding securities, exchange
control, tax and certain other issues of which the Optionee should be aware with
respect to the Optionee’s participation in the Plan. The information is based on
the securities, exchange control, tax and other laws in effect as of November
2019. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Optionee not rely on the information
contained herein as the only source of information relating to the consequences
of the Optionee’s participation in the Plan because the information may be out
of date at the time the Optionee exercises the Option or sells Shares acquired
under the Plan.
In addition, this Addendum A is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee should to seek
appropriate professional advice as to how the relevant laws in the Optionee’s
country apply to the Optionee’s specific situation.
If the Optionee is a citizen or resident (or is considered as such for local tax
purposes) of a country other than the one in which the Optionee is currently
working and/or residing, or if the Optionee transfers employment and/or
residency to another country after the grant of the Option, the information
contained herein may not be applicable to the Optionee in the same manner.


12

--------------------------------------------------------------------------------

EXHIBIT 10.6


EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)
Data Privacy
If the Optionee resides and/or is employed in the EU / EEA, the following
provision replaces Section 14 of the Agreement:
The Company is located at 2200 Pennsylvania Avenue, NW, Suite 800W, Washington,
D.C., 20037, United States of America and grants Options under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. The
Optionee should review the following information about the Company’s data
processing practices.
(a)     Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, the Optionee is hereby notified that the Company collects,
processes, and uses certain personally-identifiable information about the
Optionee; specifically, including the Optionee’s name, home address, email
address and telephone number, date of birth, social insurance/passport or other
identification number (e.g., resident registration number), salary, citizenship,
job title, any Shares or directorships held in the Company, and details of all
Options or any other equity compensation awards granted, cancelled, exercised,
vested, or outstanding in the Optionee’s favor, which the Company receives from
the Optionee or the Employer (“Personal Information”). In granting the Options
under the Plan, the Company will collect the Optionee’s Personal Information for
purposes of allocating Shares and implementing, administering and managing the
Plan. The Company collects, processes and uses the Optionee's Personal
Information pursuant to the Company's legitimate interest of managing the Plan
and generally administering employee equity awards, and to satisfy its
contractual obligations under the terms of this Agreement and comply with its
legal obligations under applicable law. The Optionee’s refusal to provide
Personal Information may affect the Optionee’s ability to participate in the
Plan. As such, by participating in the Plan, the Optionee voluntarily
acknowledges the collection, processing and use, of the Optionee's Personal
Information as described herein.
(b)     Stock Plan Administration Service Provider. The Company transfers
Optionee's Personal Information to Fidelity Stock Plan Services LLC, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Optionee's Personal Information with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Optionee to receive and trade Shares acquired under
the Plan. The Optionee will be asked to agree on separate terms and data
processing practices with the Stock Plan Administrator, which is a condition to
the Optionee’s ability to participate in the Plan.
(c)     International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to the Optionee if the Optionee’s Personal Information
is transferred to the United States. The Company’s legal basis for the transfer
of the Optionee's Personal Information to the United States is to satisfy its
contractual obligations under the terms of this Agreement and/or its use of the
standard data protection clauses adopted by the EU Commission.
(d)     Data Retention. The Company will use the Optionee’s Personal Information
only as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and securities laws. When the Company no longer
needs the Optionee’s Personal Information, the Company will remove it from its
systems. If the Company keeps the Optionee’s Personal Information longer, it
would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations.
(e)     Data Subjects Rights. The Optionee may have a number of rights under
data privacy laws in the Optionee’s country of residence (and country of
employment, if different). For example, the Optionee’s rights may include the
right to (i) request access or copies of Personal Information the Company
processes pursuant to this Agreement, (ii) request rectification of incorrect
Personal Information, (iii) request deletion of Personal Information, (iv)
request restrictions on processing of Personal Information, (v) lodge complaints
with competent authorities in the Optionee’s country of residence (and country
of employment, if different), and/or (vi) request a list with the names and
addresses of any potential recipients of the Optionee’s Personal Information. To
receive clarification regarding the Optionee’s rights or to exercise his or her
rights, the Optionee should contact his or her local human resources department.


13

--------------------------------------------------------------------------------

EXHIBIT 10.6


ARGENTINA
TERMS AND CONDITIONS
Method of Exercise
The Optionee acknowledges that due to existing foreign currency exchange
restrictions in Argentina, and notwithstanding any terms or conditions of the
Plan or the Agreement to the contrary, if the Optionee resides in Argentina, the
Optionee will be restricted to the cashless sell-all method of exercise with
respect to their Options. To complete a cashless sell-all exercise, the Optionee
understands that the Optionee needs to instruct the broker to: (i) sell all of
the purchased Shares issued upon exercise; (ii) use the proceeds to pay the
Exercise Price, brokerage fees and any applicable Tax Related-Items; and (iii)
remit the balance in cash to the Optionee. In the event of changes in existing
foreign currency exchange restrictions, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercises, cashless sell-to-cover exercises or any
other method of exercise and payment deemed appropriate by the Company.
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement:
In accepting the Option, the Optionee acknowledges and agrees that the grant of
the Options is made by the Company (not the Employer) in its sole discretion and
that the value of the Options or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Optionee
acknowledges and agrees that such benefits shall not accrue more frequently than
on the relevant Exercise Date(s).
NOTIFICATIONS
Securities Law Notice
The Optionee understands that neither the grant of the Option nor the purchase
of Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement and the
underlying Shares are not listed on any stock exchange in Argentina. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Exchange Control Notice
Exchange control regulations in Argentina are subject to frequent change. The
Optionee is solely responsible for complying with any and all Argentine currency
exchange restrictions, approvals and reporting requirements in connection with
the exercise of the Options, the subsequent sale of any Shares acquired at
exercise and the receipt of any dividends paid on such Shares. The Optionee
should consult with his or her personal legal advisor regarding any exchange
control obligations Optionee may have in connection with his or her
participation in the Plan.
Foreign Asset/Account Reporting Information
If the Optionee holds Shares as of December 31 of any year, the Optionee is
required to report the holding of the Shares on his or her personal tax return
for the relevant year. The Optionee should consult with his or her personal tax
advisor to determine his or her personal reporting obligations.


14

--------------------------------------------------------------------------------

EXHIBIT 10.6


AUSTRALIA
TERMS AND CONDITIONS
Australian Offer Document
The Optionee understands that the offering of the Plan in Australia is intended
to qualify for exemption from the prospectus requirements under Class Order
14/1000 issued by the Australian Securities and Investments Commission.
Participation in the Plan is subject to the terms and conditions set forth in
the Australian Offer Document, (which is attached hereto as Addendum B), the
Plan and this Agreement provided to the Optionee.
Options Conditioned on Satisfaction of Regulatory Obligations
If the Optionee is (a) a director of a Subsidiary incorporated in Australia, or
(b) a person who is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the Option is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Australia. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
NOTIFICATIONS
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
Securities Law Notice
If the Optionee acquires Shares under the Plan and subsequently offer such
Shares for sale to a person or entity resident in Australia, such offer may be
subject to disclosure requirements under Australian law. The Optionee should
obtain legal advice regarding any applicable disclosure requirements prior to
making any such offer.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Optionee. If there is no
Australian bank involved in the transfer, the Optionee will be responsible for
filing the report.
AUSTRIA
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Austria. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Austria. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Austria.


15

--------------------------------------------------------------------------------

EXHIBIT 10.6


Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Austria, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
NOTIFICATIONS
Exchange Control Notice
If the Optionee holds Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The annual reporting date is December 31 and the deadline
for filing the annual report is January 31 of the following year.
When the Optionee sells Shares acquired under the Plan or receives a dividend
payment, the Optionee may be required to comply with certain exchange control
obligations if the cash proceeds are held outside of Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
TERMS AND CONDITIONS
Terms and Conditions
Options granted to the Optionee in Belgium shall not be accepted by the Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies the Optionee of the material terms and conditions
of the Option grant. Any acceptance given by the Optionee before the 61st day
following the grant date shall be null and void.
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Belgium. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Belgium. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Belgium.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Belgium, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
NOTIFICATIONS
Foreign Asset/Account Reporting Information
The Optionee is required to report any securities (e.g., Shares acquired under
the Plan) or bank accounts (including brokerage accounts) opened and maintained
outside Belgium on his or her annual tax return. The Optionee will also be
required to provide the National Bank of Belgium with details regarding any such
account (including the account number, the name of the bank in which such
account is held and the country in which such account is located). This report,
as well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under Kredietcentrales /
Centrales des crédits caption.


16

--------------------------------------------------------------------------------

EXHIBIT 10.6


Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax will apply when Shares acquired pursuant to the Option are sold.
The Optionee should consult with a personal tax or financial advisor for
additional details on the Optionee’s obligations with respect to the stock
exchange tax.
BRAZIL
TERMS AND CONDITIONS
Labor Law Policy and Acknowledgment
This provision supplements Section 18 of the Agreement:
By accepting the Option, the Optionee agrees that he or she is (i) making an
investment decision, (ii) that the Option will be exercisable by the Optionee
only if the Vesting Conditions are met and any necessary services are rendered
by the Optionee during the vesting period set forth in the Vesting Schedule, and
(iii) the value of the underlying Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to the Optionee.
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.
NOTIFICATIONS
Foreign Asset/Account Reporting Information
If the Optionee is a resident or domiciled in Brazil, the Optionee may be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil. If the aggregate value of such assets and
rights is equal to or greater than US$100,000 but less than US$100,000,000, a
declaration must be submitted annually. If the aggregate value exceeds
US$100,000,000, a declaration must be submitted quarterly.
Tax on Financial Transaction (IOF)
Repatriation of funds (e.g., the proceeds from the sale of Shares) into Brazil
and the conversion of USD into BRL associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is the Optionee's
responsibility to comply with any applicable Tax on Financial Transactions
arising from his or her participation in the Plan. The Optionee should consult
with his or her personal tax advisor for additional details.
CANADA
TERMS AND CONDITIONS
Method of Payment and Tax Obligations
This provision supplements Sections 4 and 8(a) of the Agreement:
Notwithstanding any discretion in the Plan or in this Agreement, without the
Company’s consent, the Optionee is not permitted to pay the Exercise Price by
the method set forth in Section 4(c), nor is the Optionee permitted to pay for
any Tax Related-Items by the delivery of (i) unencumbered Shares, or (ii)
withholding in Shares otherwise issuable to the Optionee upon exercise, as set
forth in Section 8(a).


17

--------------------------------------------------------------------------------

EXHIBIT 10.6


The following two provisions apply if the Optionee is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.
Data Privacy
The provision supplements Section 14 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Optionee’s awards under the Plan. The Optionee further authorizes the Company,
its Subsidiaries and the Stock Plan Administrator to disclose and discuss the
Optionee’s participation in the Plan with their respective advisors. The
Optionee further authorizes the Company and its Subsidiaries to record such
information and to keep such information in his or her employee file.
NOTIFICATIONS
Securities Law Notice
The Optionee is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including Options, Shares acquired under the Plan, and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, Options must be reported - generally at a nil cost -
if the C$100,000 cost threshold is exceeded because the Optionee holds other
foreign property. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market
value of the Shares at the time of acquisition, but if the Optionee owns other
shares of the Company, this ACB may need to be averaged with the ACB of the
other shares. The Optionee should consult his or her personal legal advisor to
ensure compliance with applicable reporting obligations.
CHILE
NOTIFICATIONS
Securities Law Notice
The grant of the Options hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Commission of the Financial Market (“CMF”);
b)The offer deals with securities not registered in the Registry of Securities
or in the Registry of Foreign Securities of the CMF, and therefore such
securities are not subject to its oversight;
c)The issuer is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the CMF; and


18

--------------------------------------------------------------------------------

EXHIBIT 10.6


d)The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.
a)La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la Comisión para
el Mercado Financiero de Chile (“CMF”);
b)La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;
c)Por tratar de valores no inscritos en la CMF no existe la obligación por parte
del emisor de entregar en Chile información pública respecto de esos valores; y
d)Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.
Exchange Control Notice
If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office). In such case, the Optionee must provide certain information regarding
the transaction (e.g., amount, currency and destination of funds, as well as the
parties involved) to the bank or registered foreign exchange office used in the
remittance on a prescribed form. The bank or registered foreign exchange office
will submit the form to the Central Bank to notify the Central Bank of the
transaction.
If the Optionee exercises the Option using a cashless exercise method
implemented by the Company in connection with the Plan, and the aggregate
Exercise Price exceeds US$10,000, the Optionee must sign Annex 1 of the Manual
of Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank within the first ten (10) days of the month following the Exercise
Date.
The Optionee is not required to repatriate proceeds obtained from the sale of
Shares or from dividends to Chile; however, if the Optionee decides to
repatriate proceeds from the sale of Shares and/or dividends and the amount of
the proceeds to be repatriated exceeds U.S. $10,000, the Optionee acknowledges
that he or she must effect such repatriation through the Formal Exchange Market.
However, if the Optionee does not repatriate the funds and uses such funds for
the payment of other obligations contemplated under a different Chapter of the
Foreign Exchange Regulations, the Optionee must sign Annex 1 of the Manual of
Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank of Chile within the first ten (10) days of the month immediately
following the transaction.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the value of the Shares acquired under the Plan), the
Optionee must report the status of such investments annually to the Central
Bank, using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Please note that exchange control regulations in Chile are subject to change.
The Optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Optionee may have prior to the exercise of
the Option.
Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) any taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before June 30 of
each year. The sworn statement disclosing this information (or Formularios) must
be submitted electronically through the CIRS website, www.sii.cl, using Form
1929. In addition, the Optionee will be personally responsible for reporting
taxable income on Form 22, which has to be filed no later than April 30 of the
year following the year in which the taxable event occurred.


19

--------------------------------------------------------------------------------

EXHIBIT 10.6


CHINA
TERMS AND CONDITIONS
Exchange Control Restrictions Applicable to Optionees who are PRC Nationals
If the Optionee is a local national of the People’s Republic of China (“PRC”),
the Optionee understands that, except as otherwise provided herein, his or her
Options can be exercised only by means of the cashless sell-all method, under
which all Shares underlying the Options are immediately sold upon exercise.
In addition, the Optionee understands and agrees that, pursuant to local
exchange control requirements, the Optionee is required to repatriate the cash
proceeds from the cashless sell-all method of exercise of the Options, (i.e.,
the sale proceeds less the Exercise Price and any administrative fees). The
Optionee agrees that the Company is authorized to instruct its designated broker
to assist with the immediate sale of such Shares (on the Optionee’s behalf
pursuant to this authorization), and the Optionee expressly authorizes such
broker to complete the sale of such Shares. The Optionee acknowledges that the
Company’s broker is under no obligation to arrange for the sale of Shares at any
particular price. The Company reserves the right to provide additional methods
of exercise depending on the development of local law.
In addition, the Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the Shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. The Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and the Optionee hereby consents and agrees that the proceeds
from the sale of Shares acquired under the Plan, net of the Exercise Price and
administrative fees, may be transferred to such special account prior to being
delivered to the Optionee. The proceeds, net of Tax Related-Items, may be paid
to the Optionee in U.S. Dollars or local currency at the Company’s discretion
(as of the Date of Grant, the proceeds are paid to the Optionee in local
currency). In the event the proceeds are paid to the Optionee in U.S. Dollars,
the Optionee understands that he or she will be required to set up a U.S. Dollar
bank account in China and provide the bank account details to the Employer
and/or the Company so that the proceeds may be deposited into this account. If
the proceeds are paid to the Optionee in local currency, the Optionee agrees to
bear any currency fluctuation risk between the time Shares are sold and the time
the sale proceeds are distributed through any such special exchange account.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, Optionees residing in mainland China will be restricted to the
cashless sell-all method of exercise with respect to their Options. To complete
a cashless sell-all exercise, the Optionee understands that the Optionee needs
to instruct the broker to: (i) sell all of the purchased Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, brokerage fees and
any applicable Tax Related-Items; and (iii) remit the balance in cash to the
Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
NOTIFICATIONS
Exchange Control Notice Applicable to Optionees in the PRC
If the Optionee is a local national of the PRC, the Optionee understands that
exchange control restrictions may limit the Optionee’s ability to access and/or
convert funds received under the Plan, particularly if these amounts exceed
US$50,000. The Optionee should confirm the procedures and requirements for
withdrawals and conversions of foreign currency with his or her local bank prior
to the Option exercise.
The Optionee agrees to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in the Peoples’ Republic of China.


20

--------------------------------------------------------------------------------

EXHIBIT 10.6


Foreign Asset/Account Reporting Information
PRC residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. The Optionee may be subject to reporting obligations for the
Shares or awards acquired under the Plan and Plan-related transactions. It is
the Optionee's responsibility to comply with this reporting obligation and the
Optionee should consult his/her personal tax advisor in this regard.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement
The following provision supplements Section 18 of the Agreement:
The Optionee acknowledges that pursuant to Article 15 of Law 50/1990 (Article
128 of the Colombian Labor Code), the Plan, the Option, the underlying Shares,
and any other amounts or payments granted or realized from participation in the
Plan do not constitute a component of the Optionee's “salary” for any purpose.
To this extent, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions or any
other labor-related amount which may be payable.
NOTIFICATIONS
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores), and
therefore, the Shares cannot be offered to the public in Colombia. Nothing in
the Agreement shall be construed as making a public offer of securities, or the
promotion of financial products in Colombia.
Exchange Control Notice
Foreign investments must be registered with the Central Bank of Colombia (Banco
de la República). Upon the subsequent sale or other disposition of investments
held abroad, the registration with the Central Bank must be canceled, the
proceeds from the sale or other disposition of the Shares must be repatriated to
Colombia and the appropriate Central Bank form must be filed (usually with the
Optionee’s local bank). The Optionee acknowledges that he or she personally is
responsible for complying with Colombian exchange control requirements.
Foreign Asset/Account Reporting Information
An annual informative return must be filed with the Colombian Tax Office
detailing any assets held abroad (including the Shares acquired under the Plan).
If the individual value of any of these assets exceeds a certain threshold, each
asset must be described (e.g., its nature and its value) and the jurisdiction in
which it is located must be disclosed. The Optionee acknowledges that he or she
personally is responsible for complying with this tax reporting requirement.
CROATIA
NOTIFICATIONS
Exchange Control Notice
The Optionee must report any financial investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Optionee
should consult with his or her legal advisor to ensure compliance with current
regulations. The Optionee acknowledges that he or she personally is responsible
for complying with Croatian exchange control laws.


21

--------------------------------------------------------------------------------

EXHIBIT 10.6


CZECH REPUBLIC
TERMS AND CONDITIONS
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the Czech Republic. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
NOTIFICATIONS
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Optionee may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection and
payments (Shares and proceeds from the sale of Shares may be included in this
reporting requirement). Even in the absence of a request from the CNB, the
Optionee may need to report foreign direct investments with a value of CZK
2,500,000 or more in the aggregate and/or other foreign financial assets with a
value of CZK 200,000,000 or more.
Because exchange control regulations change frequently and without notice, the
Optionee should consult his or her personal legal advisor prior to the exercise
of the Option and the subsequent sale of Shares to ensure compliance with
current regulations. It is the Optionee’s responsibility to comply with Czech
exchange control laws, and neither the Company nor any Subsidiary will be liable
for any resulting fines or penalties.
DENMARK
TERMS AND CONDITIONS
Danish Stock Option Act
Notwithstanding anything in this Agreement to the contrary, the treatment of the
Option upon the Optionee’s termination of employment with the Company or an
Eligible Subsidiary, as applicable, shall be governed by the Danish Stock Option
Act, as in effect at the time of the Optionee’s termination (as determined by
the Committee in its discretion in consultation with leagal counsel). By
accepting the Option, the Optionee acknowledges that he or she has received a
Danish translation of an Employer Statement, (which is attached hereto as
Addendum C), which is being provided to comply with the Danish Stock Option Act.
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Denmark. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Denmark. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Denmark.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Denmark, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
NOTIFICATIONS
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank.


22

--------------------------------------------------------------------------------

EXHIBIT 10.6


The requirement to report certain information to the Danish Tax Administration
via Form V or K was eliminated effective January 1, 2019. However, the Optionee
must still report the foreign bank/broker accounts and their deposits, and
Shares held in a foreign bank or broker in his or her tax return under the
section on foreign affairs and income.
ECUADOR
NOTIFICATIONS
Foreign Asset/Account Reporting Information
The Optionee will be responsible for including any Options that vested during
the previous fiscal year in his or her annual Net Worth Declaration if his or
her net worth exceeds the thresholds set forth in the law.
FINLAND
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Finland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Finland. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Finland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Finland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
GERMANY
TERMS AND CONDITIONS
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Germany. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
NOTIFICATIONS
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form must be filed electronically
and the form of report (“Allgemeine Meldeportal Statistik”) can be accessed via
the Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Optionee acknowledges that he or she personally is responsible for
complying with applicable reporting requirements.


23

--------------------------------------------------------------------------------

EXHIBIT 10.6


HONG KONG
TERMS AND CONDITIONS
Sale Restriction
Shares received at exercise are accepted as a personal investment. If, for any
reason, the Option vests and becomes exercisable and the Option is exercised and
Shares are issued to the Optionee (or the Optionee's heirs) within six (6)
months of the Date of Grant, the Optionee (or the Optionee's heirs) agrees that
he or she will not dispose of any such Shares prior to the six (6)-month
anniversary of the Date of Grant.
NOTIFICATIONS
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Optionee is advised to exercise caution in relation
to the offer. If the Optionee is in any doubt about any of the contents of this
document, the Optionee should obtain independent professional advice. Neither
the offer of Options nor the issuance of Shares upon exercise of the Options
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and its Subsidiaries. The Agreement, including
this Addendum A, the Plan and other incidental communication materials
distributed in connection with the Options (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each eligible employee of the
Company or its Subsidiaries and may not be distributed to any other person.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.
HUNGARY
TERMS AND CONDITIONS
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Hungary. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
INDIA
TERMS AND CONDITIONS
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, if the Optionee resides in India, the Optionee will be restricted to
the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related-Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.


24

--------------------------------------------------------------------------------

EXHIBIT 10.6


NOTIFICATIONS
Exchange Control Notice
The Optionee must repatriate any proceeds from the sale of Shares and any cash
dividends acquired under the Plan to India and convert the proceeds into local
currency within a certain period of the receipt (90 days for sale proceeds and
180 days for dividend payments, or within such other period of time as may be
required under applicable regulations and to convert the proceeds into local
currency). The Optionee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the Optionee deposits the foreign currency. The
Optionee should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.
It is the Optionee’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Optionee’s failure to comply with applicable local
laws.
Foreign Asset/Account Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard as significant penalties may apply in the case of non-compliance.
INDONESIA
TERMS AND CONDITIONS
Language Consent
A translation of the documents relating to this grant into Bahasa Indonesia can
be provided to Optionee upon request to Danaher’s Corporate Compensation
department.  By accepting the Option, the Optionee (i) confirms having read and
understood the documents relating to the Options (i.e., the Plan and the
Agreement) which were provided in the English language, (ii) accepts the terms
of those documents accordingly, and (iii) agrees not to challenge the validity
of this document based on Law No. 24 of 2009 on National Flag, Language, Coat of
Arms and National Anthem or the implementing Presidential Regulation (when
issued).
Persetujuan Bahasa
Terjemahan dari dokumen-dokumen terkait dengan pemberian ini ke Bahasa Indonesia
dapat disediakan untuk Peserta berdasarkan permintaan kepada Danaher’s Corporate
Compensation department. Dengan menerima Pemberian, Peserta (i) memberikan
konfirmasi bahwa anda telah membaca dan memahami dokumen-dokumen berkaitan
dengan Pemberian ini (yaitu, Program dan Perjanjian) yang disediakan dalam
Bahasa Inggris, (ii) menerima persyaratan di dalam dokumen-dokumen tersebut, dan
(iii) setuju untuk tidak mengajukan keberatan atas keberlakuan dari dokumen ini
berdasarkan Undang-Undang No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya
(ketika diterbitkan).
NOTIFICATIONS
Exchange Control Notice
Indonesian residents repatriating funds (e.g., remittance of proceeds from the
sale of Shares into Indonesia) into Indonesia, the Indonesian bank through which
the transaction is made will submit a report of the transaction to the Bank of
Indonesia. For transactions of USD10,000 or more (or its equivalent in other
currency), a more detailed description of the transaction must be included in
the report and the Optionee may be required to provide information about the
transaction to the bank in order to complete the transaction. For foreign
currency transactions exceeding USD25,000, the underlying document of that
transaction will have to be submitted to the relevant local bank.


25

--------------------------------------------------------------------------------

EXHIBIT 10.6


IRELAND
TERMS AND CONDITIONS
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Ireland. Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
NOTIFICATIONS
Director Notification Obligation
Irish residents who may be a director, shadow director or secretary of an Irish
subsidiary whose interest in the Company represents more than 1% of the
Company’s voting share capital are required to notify such Irish Subsidiary in
writing within a certain time period. This notification requirement also applies
with respect to the interests of a spouse or children under the age of 18 (whose
interests will be attributed to the director, shadow director or secretary).
ISRAEL
TERMS AND CONDITIONS
Trust Arrangement
The Optionee understands and agrees that the Options awarded under the Agreement
are awarded subject to and in accordance with the terms and conditions of the
Plan, the Sub-Plan for Israel (the “Sub-Plan”), the Trust Agreement (the “Trust
Agreement”) between the Company and the Company’s trustee appointed by the
Company or its Subsidiary in Israel (the “Trustee”), or any successor trustee.
In the event of any inconsistencies between the Sub-Plan, the Agreement and/or
the Plan, the Sub-Plan will govern.
Type of Grant
The Options are intended to qualify for favorable tax treatment in Israel as a
“102 Capital Gains Track Grant” (as defined in the Sub-Plan) subject to the
terms and conditions of “Section 102” (as defined in the Sub-Plan) and the rules
promulgated thereunder. Notwithstanding the foregoing, by accepting the Options,
the Optionee acknowledges that the Company cannot guarantee or represent that
the favorable tax treatment under Section 102 will apply to the Options.
By accepting the Options, the Optionee: (a) acknowledges receipt of and
represents that the Optionee has read and is familiar with the terms and
provisions of Section 102, the Plan, the Sub-Plan, the Trust Agreement and the
Agreement; (b) accepts the Options subject to all of the terms and conditions of
the Agreement, the Plan, the Sub-Plan, the Trust Agreement and Section 102 and
the rules promulgated thereunder; and (c) agrees that the Options and/or any
Shares issued in connection therewith, will be registered for the benefit of the
Optionee in the name of the Trustee as required to qualify under Section 102.
The Optionee hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any Options or the Shares granted thereunder. The Optionee
agrees to execute any and all documents which the Company or the Trustee may
reasonably determine to be necessary in order to comply with Section 102 and the
Income Tax Ordinance (New Version) - 1961 (“ITO”).
Electronic Delivery
The following provision supplements Section 13 of the Agreement.
To the extent required pursuant to Israeli tax law and/or by the Trustee, the
Optionee consents and agrees to deliver hard-copy written notices and/or actual
copies of any notices or confirmations provided by the Optionee related to his
or her participation in the Plan.


26

--------------------------------------------------------------------------------

EXHIBIT 10.6


Data Privacy
The following provision supplements Section 14 of the Agreement:
Without derogating from the scope of Section 14 of the Agreement, the Optionee
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Optionee’s country and further transfers thereafter as
may be required to a broker or other third party.
NOTIFICATIONS
Securities Law Information
This grant does not constitute a public offering under the Securities Law, 1968.
ITALY
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Italy. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Italy. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Italy.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Italy, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Plan Document Acknowledgement
In accepting the Option, the Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
(including this Addendum A), in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement, (including this Addendum A).
The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Section 8: Tax
Obligations; Section 17: Governing Law and Venue; Section 18: Nature of Option;
Section 26: Addendum A; Section 27: Imposition of Other Requirements; Section
28: Recoupment; and the Data Privacy section above.
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, if the Optionee resides in Italy, the Optionee will be restricted to
the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related-Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.


27

--------------------------------------------------------------------------------

EXHIBIT 10.6


NOTIFICATIONS
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions. Italian residents should
consult with their personal tax advisor to determine their personal reporting
obligations.
Foreign Asset Tax
The value of any Shares (and other financial assets) held outside Italy by
individuals resident of Italy may be subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year. The value of financial assets held
abroad must be reported in Form RM of the annual return. The Optionee should
consult his or her personal tax advisor for additional information on the
foreign asset tax.
JAPAN
NOTIFICATIONS
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the Shares.
In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Asset/Account Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Optionee should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to the Optionee and whether the Optionee will be required to include
details of any outstanding Option or Shares held by the Optionee in the report.
KOREA
NOTIFICATIONS
Exchange Control Notice
If the Optionee realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends with respect to options granted prior to July 18, 2017,
Korean exchange control laws may require the Optionee to repatriate the proceeds
back to Korea within three (3) years of the sale/receipt.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) to the Korean tax authority and file a report
with respect to such accounts in June of the following year if the monthly
balance of such accounts exceeds KRW 500 million (or an equivalent amount in
foreign currency) on any month-end date during a calendar year. The Optionee
should consult with his or her personal tax advisor to determine his or her
personal reporting obligations.


28

--------------------------------------------------------------------------------

EXHIBIT 10.6


LIECHTENSTEIN
None.
LUXEMBOURG
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
the Optionee if, as of the Date of Grant, the Optionee is on permanent,
non-temporary assignment in Luxembourg. Instead, the provisions of Section 5(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) the definition of "Normal Retirement" set forth in the Plan
shall not apply and instead "Normal Retirement" shall mean the Optionee's
attainment of the statutory retirement age in Luxembourg. In the absence of a
statutory retirement age, "Normal Retirement" shall mean attainment of the
customary age for retirement in Luxembourg.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Optionee works in a jurisdiction other than Luxembourg, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
MALAYSIA
NOTIFICATIONS
Director Notification
If the Optionee is a director of a subsidiary or other related company in
Malaysia, then the Optionee is subject to certain notification requirements
under the Malaysian Companies Act, 2016. Among these requirements is an
obligation to notify the Malaysian subsidiary in writing when the Optionee
receives an interest (e.g., Options, Shares) in the Company or any related
companies. In addition, the Optionee must notify the Malaysian subsidiary when
he or she sells Shares of the Company or any related company (including when the
Optionee sells Shares acquired under the Plan). These notifications must be made
within fourteen (14) days of acquiring or disposing of any interest in the
Company or any related company.
MEXICO
TERMS AND CONDITIONS
Labor Law Acknowledgement
This provision supplements Section 18 of the Agreement.
By accepting the Options, the Optionee acknowledges that he or she understands
and agrees that: (i) the Option is not related to the salary and other
contractual benefits granted to the Optionee by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the Option the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan. Participation in the Plan and, the
acquisition of Shares under the Plan does not, in any way establish an
employment relationship between the Optionee and the Company since the Optionee
is participating in the Plan on a wholly commercial basis and the Optionee’s
sole employer is the Subsidiary employing the Optionee, as applicable, nor does
it establish any rights between the Optionee and the Employer.


29

--------------------------------------------------------------------------------

EXHIBIT 10.6


Plan Document Acknowledgment
By participating in the Plan, the Optionee acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.
In addition, by participating in the Plan, the Optionee further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 18 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the Option.
Finally, the Optionee hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementan la sección 18 de Acuerdo:
Al Acpetar la Opción, la persona que recibe la opción manifiesta que entiende y
acuerda que: (i) la Opción no se encuentra relacionada con el salario ni con
otras prestaciones contractuales concedidas a la persona que recibe la opciónpor
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o detrimento en los términos y condiciones de empleo.
Declaración de Política
La concesión de la Opción que hace la Compañía bajo el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, Estados Unidos de Norteamérica, es la única
responsable de la administración del Plan. La participación en el Plan y la
adquisición de Acciones no establece de forma alguna, una relación de trabajo
entre quien recibe la opción y la Compañía, ya que la participación en el Plan
por parte de quien recibe la opción es completamente comercial y el único patrón
es Subsidiaria que esta contratando a quien recibe la opción, en caso de ser
aplicable, así como tampoco establece ningún derecho entre quien recibe la
opción y el patrón.
Reconocimiento del Plan de Documentos
Al aceptar la opción, quien recibe la misma reconoce que ha recibido copias del
Plan y del Acuerdo, que ha revisado en su totalidad tanto el Plan como el
Acuerdo y, que ha entendido y aceptado las disposiciones contenidas en el Plan y
en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, quien recive la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la sección 18 del Acuerdo, en la cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la Opción.
Finalmente, por medio de la presente, quien recibe la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.


30

--------------------------------------------------------------------------------

EXHIBIT 10.6


NETHERLANDS
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in the Netherlands. Instead, the provisions of Section 5(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in the Netherlands.
In the absence of a statutory retirement age, "Normal Retirement" shall mean
attainment of the customary age for retirement in the Netherlands.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than the Netherlands, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Optionee the retirement provisions of this
Agreement that are applicable in such other jurisdiction.
NORWAY
None.
POLAND
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Poland. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Poland. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Poland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Poland, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
NOTIFICATIONS
Foreign Asset/Account Reporting Information
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad are obligated to file quarterly reports with the National Bank
of Poland incorporating information on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000.
Exchange Control Notice
Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently EUR 15,000). Polish residents are required to store
documents connected with foreign exchange transactions for a period of five
years from the date the exchange transaction was made.


31

--------------------------------------------------------------------------------

EXHIBIT 10.6


PORTUGAL
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
the Optionee if, as of the Date of Grant, the Optionee is on permanent,
non-temporary assignment in Portugal. Instead, the provisions of Section 5(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement), the definition of "Normal Retirement" set forth in the Plan
shall not apply and instead "Normal Retirement" shall the Optionee's attainment
of the statutory retirement age in Portugal. In the absence of a statutory
retirement age, "Normal Retirement" shall mean attainment of the customary age
for retirement in Portugal.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Optionee works in a jurisdiction other than Portugal, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead the retirement provisions of this Agreement that are applicable in such
other jurisdiction.
Language Consent
The Optionee hereby expressly declares that he or she is proficient in the
English language and has read, understood and fully accepts and agrees with the
terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua
O Beneficiário, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e do Contrato.
NOTIFICATIONS
Exchange Control Notice
If the Optionee is a Portuguese resident and holds Shares after exercise of the
Option, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on the Optionee’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, The Optionee is
responsible for submitting the report to the Banco de Portugal, unless the
Optionee engages a Portuguese financial intermediary to file the reports on his
or her behalf.
RUSSIA
TERMS AND CONDITIONS
Labor Law Acknowledgement
The Optionee understands that if the Optionee continues to hold the Shares
acquired under the Plan after an involuntary termination of employment, the
Optionee will be ineligible to receive unemployment benefits in Russia.
Data Privacy
This data privacy consent replaces Section 14 of the Agreement:
1.
Purposes for processing of the Personal Data
1.
Цели обработки Персональных данных  
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.


1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (Option)
или прав покупки обыкновенных акций.



32

--------------------------------------------------------------------------------

EXHIBIT 10.6


1.2.
Compliance with the effective Russian Federation laws;


1.2.
Соблюдение действующего законодательства Российской Федерации;
2.
The Optionee hereby grants consent to processing of the personal data listed
below


2.
Субъект персональных данных настоящим дает согласие на обработку перечисленных
ниже персональных данных
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;


2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;


2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;


2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;


2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;


2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;


2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);


2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;


2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 2 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
the “Personal Data”
 
далее – «Персональные данные»
3.1.
The Optionee hereby consents to performing the following operations with the
Personal Data:


3.1.
Субъект персональных данных настоящим дает согласие на совершение с
Персональными данными перечисленных ниже действий:
3.1.1.
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;


3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;



33

--------------------------------------------------------------------------------

EXHIBIT 10.6


3.1.2.
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;


3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
3.1.3.
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.


3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
3.2.
General description of the data processing methods used by the Company
3.2.
Общее описание используемых Оператором(ами) способов обработки персональных
данных
3.2.1.
When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful
actions. 
3.2.1.
При обработке Персональных данных Операторы принимают необходимые
организационные и технические меры для защиты Персональных данных от
неправомерного или случайного доступа к ним, уничтожения, изменения,
блокирования, копирования, распространения Персональных данных, а также от иных
неправомерных действий.
3.2.2.
Processing of the Personal Data by the Company shall be performed using the data
processing methods that ensure confidentiality of the Personal Data, except
where: (1) Personal Data is impersonalized; and (2) in relation to publicly
available Personal Data; and in compliance with the established requirements to
ensuring the security of personal data, the requirements to the tangible media
of biometric personal data and to the technologies for storage of such data
outside personal data information systems in accordance with the effective
legislation.


3.2.2.
Обработка Персональных данных Операторами осуществляется при помощи способов,
обеспечивающих конфиденциальность таких данных, за исключением следующих
случаев: (1) в случае обезличивания Персональных данных; (2) в отношении
общедоступных Персональных данных; и при соблюдении установленных требований к
обеспечению безопасности персональных данных, требований к материальным
носителям биометрических персональных данных и технологиям хранения таких данных
вне информационных систем персональных данных в соответствии с действующим
законодательством.
4.
Term, revocation procedure


This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of The Optionee.


4.
Срок, порядок отзыва


Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.

NOTIFICATIONS
Securities Law Notice
The Optionee acknowledges that the Agreement, the grant of the Option, the Plan
and all other materials the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia, and
the Optionee's acceptance of the Option results in an agreement between the
Company and the Optionee that is completed in the United States and is governed
by the laws of the State of Delaware. The Shares to be issued under the Plan
have not and will not be registered in Russia nor will they be admitted for
listing on any Russian exchange for trading within Russia. Thus, the Shares
described in any Plan documents may not be offered or placed in public
circulation in Russia. In no event will Shares to be issued under the Plan be
delivered to the Optionee in Russia. All Shares acquired under the Plan will be
maintained on behalf of the Optionee outside of Russia. The Optionee will not be
permitted to sell or otherwise transfer Shares directly to a Russian legal
entity or resident.
Exchange Control Notice


34

--------------------------------------------------------------------------------

EXHIBIT 10.6


Under current exchange control regulations in Russia, the Optionee is required
to repatriate certain cash amounts received with respect to the Option
(including proceeds from the sale of Shares) to Russia as soon as the Optionee
intends to use those cash amounts for any purpose, including reinvestment. Such
funds must be initially credited to the Optionee through a foreign currency
account at an authorized bank in Russia. After the funds are initially received
in Russia, they may be further remitted to foreign banks in accordance with
Russian exchange control laws. As an express statutory exception to the
above-mentioned repatriation rule, cash dividends paid on the Shares can be paid
directly to a foreign bank or brokerage account opened with a bank located in an
OECD (Organization for Economic Co-operation and Development) or FATE (Financial
Action Task Force) country. As of January 1, 2018, cash proceeds from the sale
of Shares listed on one of the foreign stock exchanges on the list provided for
by the Russian Federal Law “On the Securities Market”, can also be paid directly
to a foreign bank or brokerage account opened with a bank located in an OECD or
FATF country. Other statutory exemptions may apply, and the Optionee should
consult with his or her personal legal advisory in this regard.
Foreign Asset/Account Reporting Information
The Optionee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Optionee is also required to
report (i) the beginning and ending balances in such a foreign bank account each
year and (ii) transactions related to such a foreign account during the year to
the Russian tax authorities, on or before June 1 of the following year. The tax
authorities may require supporting documents related to transactions in such
foreign bank accounts.  The Optionee should consult his or her personal tax
advisor to determine and ensure compliance with his or her foreign asset/account
reporting obligations.  As of January 1, 2020, the Optionee will also be
required to report his or her foreign brokerage accounts and foreign accounts
with other financial institutions (financial market organizations). Certain
specific exceptions from the reporting requirements may apply.
Anti-Corruption Legislation Information
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including the Shares acquired under the
Plan). The Optionee should consult with his or her personal legal advisor to
determine whether this restriction applies to the Optionee’s circumstances.
SAUDI ARABIA
NOTIFICATIONS
Securities Law Notice
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Rules of the Offers of Securities and Continuing
Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial adviser.
SINGAPORE
NOTIFICATIONS
Securities Law Notice
The grant of the Options is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to the Optionee with a view to the
underlying Shares being subsequently offered for sale to any other party. The
Plan has not been, and will not be, lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Optionee should note that the Options
are subject to section 257 of the SFA and the Optionee should not make (i) any
subsequent sale of the Shares in Singapore or (ii) any offer of such subsequent
sale of the Shares subject to the Option in Singapore, unless such sale or offer
is made after six (6) months from the Date of Grant or pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA. The Company’s Common Stock is traded on the New York Stock Exchange,
which is located outside of Singapore, under the ticker symbol “DHR” and Shares
acquired under the Plan may be sold through this exchange.


35

--------------------------------------------------------------------------------

EXHIBIT 10.6


Chief Executive Officer and Director Notification Requirement
If the Optionee is the Chief Executive Officer (the “CEO”), or a director,
associate director, or shadow director of a Singapore Subsidiary of the Company,
the Optionee is subject to certain notification requirements under the Singapore
Companies Act, regardless of whether the Optionee is resident or employed in
Singapore. Among these requirements is an obligation to notify the Singapore
Subsidiary in writing when the Optionee receives an interest (e.g., the Options,
Shares, etc.) in the Company of any related company. In addition, the Optionee
must notify the Singapore Subsidiary when the Optionee sells Shares of the
Company or any related company (including when the Optionee sells Shares
acquired under the Plan). These notifications must be made within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., exercise of the Options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO / or a
director.
SLOVAKIA
None.
SOUTH AFRICA
TERMS AND CONDITIONS
Tax Obligations
The following provision supplements Section 8(a) of the Agreement.
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
NOTIFICATIONS
Securities Law Notice
In compliance with South African securities laws, the documents listed below are
available on the following websites:
i.
a copy of the Company's most recent annual report (i.e., Form 10-K) is available
at: https://investors.danaher.com/sec-filings;

ii.
a copy of the Plan is attached as an exhibit to the Company’s annual report
(i.e., Form 10-K) available at https://investors.danaher.com/sec-filings; and

iii.
a copy of the Plan Prospectus is available at www.fidelity.com.

A copy of the above documents will be sent to the Optionee free of charge on
written request to Danaher Corporation, 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037, USA Attention: Corporate Secretary.
The Optionee should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, the Optionee should
contact his or her tax advisor for specific information concerning the
Optionee’s personal tax situation with regard to Plan participation.
Tax Clearance Certificate for Cash Exercises
If the Optionee exercises the Option by a cash purchase exercise, the Optionee
is required to obtain and provide to the Employer, or any third party designated
by the Employer or the Company, a Tax Clearance Certificate (with respect to
Foreign Investments) bearing the official stamp and signature of the Exchange
Control Department of the South African Revenue Service (“SARS”). The Optionee
must renew this Tax Clearance Certificate each twelve (12) months or in such
other period as may be required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, he or she is not required to
obtain a Tax Clearance Certificate.


36

--------------------------------------------------------------------------------

EXHIBIT 10.6


Exchange Control Notice
The Options may be subject to exchange control regulations in South Africa. In
particular, if the Optionee is a South African resident for exchange control
purposes, he or she is required to obtain approval from the South African
Reserve Bank for payments (including payments of proceeds from the sale of the
Shares) that he or she receives into accounts based outside of South Africa
(e.g., a U.S. brokerage account). Because exchange control regulations are
subject to change, the Optionee should consult with his or her personal advisor
to ensure compliance with current regulations. The Optionee is responsible for
ensuring compliance with all exchange control laws in South Africa.
SPAIN
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Spain. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Spain. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Spain.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Spain, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
Nature of Options
This provision supplements Section 18 of the Agreement:
In accepting the grant of Options, the Optionee acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
The Optionee understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Options will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Optionee understands that the Option is granted on the
assumption and condition that the Option and the Shares issued upon exercise of
the Option shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, or salary for any purposes (including severance compensation) or any
other right whatsoever.
Further, the Optionee understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Option will be
cancelled without entitlement to any Shares if the Optionee’s employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Committee, in its sole discretion, shall determine the
date when the Optionee's employment has terminated for purposes of the Option.
The Optionee understands that this Option grant would not be made to the
Optionee but for the assumptions and conditions referred to above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Option shall be null and void.
NOTIFICATIONS
Exchange Control Notice


37

--------------------------------------------------------------------------------

EXHIBIT 10.6


The Optionee must declare the acquisition of the Shares to the Direccioìn
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Industry for
statistical purposes. The Optionee must also declare ownership of any Shares
with the Directorate of Foreign Transactions each January while the Shares are
owned. In addition, if the Optionee wishes to import the ownership title of the
Shares (i.e., share certificates) into Spain, he or she must declare the
importation of such securities to the DGCI. The sale of the Shares must also be
declared to the DGCI by means of a form D-6 filed in January. The form D-6,
generally, must be filed within one month after the sale if the Optionee owns
more than 10% of the share capital of the Company or his or her investment
exceeds €1,502,530. In addition, the Optionee may be required to electronically
declare to the Bank of Spain any foreign accounts (including brokerage accounts
held abroad), any foreign instruments (including Shares acquired under the
Plan), and any transactions with non-Spanish residents, depending on the
balances in such accounts together with the value of such instruments as of
December 31 of the relevant year, or the volume of transactions with non-Spanish
residents during the relevant year.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the
Options. The Plan, the Agreement (including this Addendum A) and any other
documents evidencing the grant of the Options have not, nor will they be,
registered with the Comisión Nacional del Mercado de Valores, and none of those
documents constitutes a public offering prospectus.
Foreign Asset/Account Reporting Information
To the extent the Optionee holds rights or assets (e.g., cash or the Shares held
in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year (or at any time
during the year in which the Optionee sells or disposes of such right or asset),
the Optionee is required to report information on such rights and assets on his
or her tax return for such year. After such rights or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than
€20,000. The reporting must be completed by the following March 31. Failure to
comply with this reporting requirement may result in penalties to the Spanish
residents.
In addition, the Optionee may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
SWEDEN
TERMS AND CONDITIONS
Termination
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Sweden. Instead, the provisions of Section 5(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to such Optionee, the definition of "Normal Retirement" set
forth in the Plan shall not apply and instead "Normal Retirement" shall mean
such Optionee's attainment of the statutory retirement age in Sweden. In the
absence of a statutory retirement age, "Normal Retirement" shall mean attainment
of the customary age for retirement in Sweden.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than Sweden, if required to comply
with applicable law, the Committee shall have sole and absolute discretion to
instead apply to such Optionee the retirement provisions of this Agreement that
are applicable in such other jurisdiction.
SWITZERLAND
NOTIFICATIONS


38

--------------------------------------------------------------------------------

EXHIBIT 10.6


Securities Law Notice
Neither this document nor any other materials relating to the Options (a)
constitutes a prospectus according to articles 35 et seq. of the Swiss Federal
Act on Financial Services ("FinSA"), (b) may be publicly distributed nor
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or (c) has been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 of FinSA or any
Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority FINMA.
TAIWAN
NOTIFICATIONS
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Optionee is a resident of Taiwan, he or she may acquire foreign currency,
and remit the same out of or into Taiwan, up to US$5,000,000 per year without
justification. If the transaction amount is TWD$500,000 or more in a single
transaction, the Optionee must submit a Foreign Exchange Transaction Form to the
remitting bank. If the transaction amount is US$500,000 or more in a single
transaction, the Optionee may be required to provide additional supporting
documentation to the satisfaction of the remitting bank.
THAILAND
NOTIFICATIONS
Exchange Control Notice
Thai residents realizing US$50,000 or more in a single transaction from the sale
of Shares or the payment of dividends are required to repatriate the funds to
Thailand immediately following the receipt of the funds and to then either
convert such repatriated funds into Thai Baht or deposit the funds into a
foreign currency account opened with any commercial bank in Thailand within 360
days of repatriation. Any such commercial bank must be duly authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency. Further, for repatriated funds of US$50,000 or more, the Optionee must
specifically report the inward remittance by submitting the Foreign Exchange
Transaction Form to an authorized agent, i.e., a commercial bank authorized by
the Bank of Thailand to engage in the purchase, exchange and withdrawal of
foreign currency.
If the Optionee does not comply with this obligation, the Optionee may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Optionee should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is the Optionee’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Subsidiary will be liable for
any fines or penalties resulting from Optionee’s failure to comply with
applicable laws.
TURKEY
NOTIFICATIONS
Securities Law Notice
Under Turkish law, the Optionee is not permitted to sell Shares acquired under
the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange under the ticket symbol “DHR” and the Shares may be sold through this
exchange.
Exchange Control Notice
If the Optionee remits funds out of Turkey in order to exercise the Options, the
Optionee must remit such funds through a licensed financial intermediary
institution in Turkey.


39

--------------------------------------------------------------------------------

EXHIBIT 10.6


In certain circumstances, Turkish residents are permitted to sell Shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Therefore, Turkish residents may be required to appoint a Turkish
broker to assist with the sale of the Shares acquired under the Plan. The
Optionee should consult his or her personal legal advisor before selling any
Shares acquired under the Plan to confirm the applicability of this requirement.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Notice
The Agreement, the Plan, and other incidental communication materials related to
the Options are intended for distribution only to employees of the Company and
its Subsidiaries for the purposes of an incentive scheme.
The Emirates Securities and Commodities Authority and Central Bank have no
responsibility for reviewing or verifying any documents in connection this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it. The securities to
which this statement relates may be illiquid and/or subject to restrictions on
their resale. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities.
If the Optionee does not understand the contents of the Agreement, including
this Addendum A, or the Plan, the Optionee should obtain independent
professional advice.
UNITED KINGDOM
TERMS AND CONDITIONS
Termination
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in the United Kingdom. Instead,
the provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement and Normal Retirement to the
contrary.
Tax Obligations
This provision supplements Section 8 of the Agreement:
Without limitation to Section 8 of the Agreement, the Optionee hereby agrees
that the Optionee is liable for all Tax Related-Items and hereby covenants to
pay all such Tax Related-Items, as and when requested by the Company, or if
different, the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Optionee also hereby
agrees to indemnify and keep indemnified the Company and, if different, the
Employer, against any Tax Related-Items that they are required to pay or
withhold, or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Optionee’s behalf.
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Optionee may not be able to indemnify the Company or the Employer for
the amount of any income tax not collected from or paid by the Optionee, as it
may be considered a loan. In this case, the amount of any uncollected amounts
may constitute a benefit to the Optionee on which additional income tax and
National Insurance Contributions may be payable. The Optionee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer for the value of any National Insurance Contributions
due on this additional benefit, which the Company or the Employer may recover by
any of the means referred to in Section 8 of the Agreement.




40

--------------------------------------------------------------------------------


EXHIBIT 10.6




ADDENDUM B


OFFER OF RESTRICTED STOCK UNITS AND STOCK OPTIONS
TO AUSTRALIAN RESIDENT EMPLOYEES


AUSTRALIA OFFER DOCUMENT


DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
 
Investment in shares involves a degree of risk. Employees who receive awards
pursuant to the Plan (“Australian Participants”) should monitor their
participation and consider all risk factors relevant to the acquisition of
shares and rights to receive shares under the Plan (as defined herein) as set
out in this Offer Document and the Additional Documents (as defined herein).
The information or advice contained in this Offer Document and the Additional
Documents is general information only. It is not advice or information specific
to the particular objectives, financial situation or needs of any individual
employee.
Before deciding to participate in the Plan, Australian Participants should
consider obtaining their own financial product advice from an independent person
who is licensed by the Australian Securities and Investments Commission to give
advice regarding their participation in the Plan.


41

--------------------------------------------------------------------------------

EXHIBIT 10.6




OFFER OF RESTRICTED STOCK UNITS AND STOCK OPTIONS
TO AUSTRALIAN RESIDENT PARTICIPANTS


DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
Danaher Corporation (the “Company”) is pleased to provide you with this offer to
participate in the Danaher Corporation 2007 Omnibus Incentive Plan, as Amended
and Restated (the “Plan”). This offer sets out information regarding the grant
of Restricted Stock Units (the “Stock Units”) and/or Stock Options (“Options”)
to Australian resident Employees of the Company and its Subsidiaries. The Plan
and this Offer Document are intended to comply with the provisions of the
Corporations Act 2001 (the “Corporations Act”), Australia Securities and
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000.
Any capitalized term used in this Offer Document shall have the meaning ascribed
to such term in the Plan.


1.
OFFER OF STOCK UNITS AND OPTIONS



This is an Offer made by the Company under the Plan to certain eligible
employees of the Company or its Australian Subsidiary(ies) of Stock Units and/or
Options, as may be granted from time to time in accordance with the Plan.


2.
TERMS OF GRANT



The terms of the grant of Stock Units and/or Options incorporate the Plan, this
Offer Document and the Stock Unit and/or Option Agreement to which this Offer
Document is attached (each the “Agreement”). By accepting a grant of Stock Units
and Options, you will be bound by the terms of the Plan and the Agreement.


3.
ADDITIONAL DOCUMENTS



In addition to the information set out in the Agreement, you are also being
provided with copies of the following documents:


•
the Plan;

•
U.S. prospectus for the Plan;

•
The Company's Annual Report on Form 10-K; and

•
The Company's Proxy Statement for the Annual Meeting of Shareholders.

(collectively, the “Additional Documents”).
The Additional Documents provide further information to help you make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act and has not been modified to reflect the rules specific to
offers in Australia. To the extent of any inconsistency between this Offer
Document and the U.S. prospectus of the Plan, the terms of this Offer Document
will prevail for Australian Participants.
4.
RELIANCE ON STATEMENTS

You should not rely upon any oral statements made in relation to this offer. You
should rely only upon the statements contained in the Agreement, this Offer
Document and the Additional Documents when considering participation in the
Plan.
5.
ELIGIBILITY

You are eligible to participate under the Plan if you are an Employee,
Consultant, or non-employee Director of the Company or any Subsidiary, and meet
the eligibility requirements established under the Plan.
6.
WHAT ARE THE MATERIAL TERMS OF THE STOCK UNITS?

(a)    What are Stock Units?
Stock Units represent the right to receive shares of the Company’s common stock
(“Shares”) upon fulfilment of the vesting conditions set out in the Agreement.
The Stock Units are considered “restricted” because they will be subject to
forfeiture and restrictions on transfer until they vest. When the Stock Units
vest (i.e., when the restrictions on the Stock Units lapse), Shares will be
issued to you.


42

--------------------------------------------------------------------------------

EXHIBIT 10.6


(b)    Do I have to pay any money to receive the award of Stock Units?
You pay no monetary consideration to receive the Stock Units, nor do you pay
anything to receive the Shares upon vesting (with the exception of any taxes
that may be due by you, as described below).
(c)     How many Shares will I receive upon vesting of my Restricted Stock
Units?
The details of your Stock Units and the Shares subject to the award are set out
in the Agreement entered into between you and the Company.
(d)    When do I become a stockholder?
You are not a stockholder merely as a result of holding Stock Units. The Stock
Units will not entitle you to any shareholder rights, including the right to
vote or receive dividends, notices of meeting, proxy statements and other
materials provided to stockholders until the restrictions lapse, the Stock Units
vest and the Shares are issued to you. You are not recorded as the owner of the
Shares prior to vesting. You should refer to the Agreement and the Plan for
details of the consequences of a change in the nature of your employment.
(e)    Can I transfer the Stock Units to someone else?
No. The Stock Units are non-transferable until they vest; however, once Shares
are issued upon vesting, the Shares will be freely tradeable (subject to Company
policies and applicable laws regarding insider trading).
7.     WHAT ARE THE MATERIAL TERMS OF OPTIONS?
(a)    What are Options?
An award of Options granted under the Plan represents the right, but not the
obligation, to purchase a specified number of Shares of the Company at a
specified exercise price upon fulfilment of the vesting conditions set out in
the Agreement.
(b)    Do I have to pay any money to receive the award of Options?
You pay no monetary consideration to receive the award of Options. However, you
must pay an exercise price and applicable taxes, as discussed below, to exercise
an Option. The exercise price is determined by the Company at the time of grant
and will be no less than 100% of the fair market value of a Share on the grant
date of the Option.
The exercise price is denominated in U.S. dollars (“USD”) and must be paid in
USD. The Australian dollar (“AUD”) amount required to exercise your Options and
acquire Shares will be that amount which, when converted into USD on the date of
exercise, equals the exercise price. The AUD of the exercise price will change
with the fluctuations in the USD/AUD exchange rate.
(c)     How many Shares will I receive upon exercise of my Options?
The details of your Options, the Shares subject to the award and the exercise
price are set out in the Agreement entered into between you and the Company.
(d)    When do I become a stockholder?
You are not a stockholder merely as a result of holding Options, and the Options
will not entitle you to vote or receive dividends, notices of meetings, proxy
statements and other materials provided to stockholders until you acquire Shares
upon exercise of the Options. In this regard, you are not recorded as the owner
of the Shares prior to the exercise of Options. You should refer to the
Agreement for details of the consequences of a change in the nature of your
employment.
(e)    Can I transfer the Options to someone else?
No. The Options are non-transferable until they vest; however, once Shares are
issued upon vesting, the Shares will be freely tradeable (subject to Company
policies and applicable laws regarding insider trading).


43

--------------------------------------------------------------------------------

EXHIBIT 10.6


8.     WHO ADMINISTERS THE PLAN?
The Plan is administered by the Compensation Committee of the Board (the
“Administrator”). The Administrator is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan.
9.     WHAT IS A SHARE OF COMMON STOCK IN THE COMPANY?
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of the Company’s common stock is entitled to
a one vote for every share held in the Company.
Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.
The Shares are traded on the New York Stock Exchange in the United States of
America under the symbol “DHR”.
The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.
10.     HOW CAN I ASCERTAIN THE CURRENT MARKET VALUE OF THE SHARES IN AUSTRALIAN
DOLLARS
You may ascertain the current market price of the Shares as traded on the New
York Stock Exchange at http://www.nyse.com under the symbol “DHR.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per share will be when
the Stock Units and Options vest, Options are exercised, Shares are issued, or
of the applicable exchange rate on the actual vesting date, exercise date, or
date the Shares are issued.
11.     WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS’
PARTICIPATION IN THE PLAN?
You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares. For example, the price
at which Shares are quoted on the New York Stock Exchange may increase or
decrease due to a number of factors. There is no guarantee that the price of the
shares will increase. Factors which may affect the price of Shares include
fluctuations in the domestic and international market for listed stocks, general
economic conditions, including interest rates, inflation rates, commodity and
oil prices, changes to government fiscal, monetary or regulatory policies;
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.
In addition, you should be aware that the Australian dollar value of any Shares
acquired at vesting or exercise will be affected by the U.S. dollar/Australian
dollar exchange rate. Participation in the Plan involves certain risks related
to fluctuations in this rate of exchange.
More information about potential factors that could affect the Company’s
business and financial results are included in the Company’s periodic reports
that are submitted to the U.S. Securities and Exchange Commission. Copies of
these reports are available at http://www.sec.gov/ and on the Company's investor
relations website at http://investors.danaher.com/.


44

--------------------------------------------------------------------------------

EXHIBIT 10.6


12.     WHAT ARE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?
This summary outlines the general tax treatment in Australia for Stock Units and
Options that may be granted to you by the Company under the Plan. This summary
reflects the law in force in Australia as of 1 November 2019. The information in
this summary relates to the tax treatment of shares or rights to acquire shares
provided under an employee share scheme granted on or after 1 July 2015. Please
note that tax laws are complex and change frequently. As a result, the
information contained in this summary may be out of date by the time you vest in
the Stock Units, exercise Options, receive Shares, or sell Shares you acquire
upon vesting of Stock Units and/or exercise of Options.
The following information is a summary of the Australian tax consequences of
participating in the Plan for an employee who is an Australian resident for tax
purposes and employed in Australia at all material times. This summary does not
deal with your taxation treatment if you are not an Australian resident or are a
‘temporary resident’ of Australia for tax purposes, or if you cease to be
Australian resident before the Stock Unit vests or the Options are exercised.
Special Australian tax rules will apply to those employees, and you should seek
specific professional advice based on your own circumstances.
In addition, the information in this document is general in nature. It deals
with the general employee position, and does not specifically deal with special
circumstances (e.g., if you are eligible for or close to being eligible for
retirement on the date of grant of the award). This summary is not intended to
serve as tax or investment advice and does not discuss all of the various laws,
rules and regulations that may apply. It may not apply to your particular tax or
financial situation. The Company does not give personal tax or financial advice,
nor can the Company assure the accuracy of the information contained herein.
Therefore, the information contained herein should not be relied upon by you and
is not intended to take the place of consulting with your personal tax advisor.
(a)    What is the effect of the Award of the Stock Units and/or Options?
The Australian tax legislation contains specific rules, in Division 83A of the
Income Tax Assessment Act 1997, governing the taxation of shares and rights
acquired by employees under employee share schemes (called “ESS interests”). The
Stock Units and Options granted under the Plan should be regarded as a right to
acquire shares and accordingly, an ESS interest for these purposes.
Your assessable income includes any discount in relation to the acquisition of
an ESS interest at grant, unless the ESS interest is subject to a real risk of
forfeiture or there is a statement in the Additional Documents that tax deferral
is to apply, in which case you will be subject to deferred taxation.
In the case of the Stock Units or Options, the real risk of forfeiture test
requires that:
(i)
there must be a real risk that, under the conditions of the Plan, you will
forfeit the Stock Units or Options or lose them (other than by disposing of them
or in connection with the vesting of the Stock Units or Options); or

(ii)
there must be a real risk that if your Stock Units or Options vest, under the
conditions of the Plan, you will forfeit the resulting Shares or lose them other
than by disposing of them.

The terms of your Stock Units or Options are set out in the Additional
Documents. It is understood that your Stock Units or Options will generally
satisfy the real risk of forfeiture test and that you will be subject to
deferred taxation (i.e., you generally should not be subject to tax when the
Stock Units or Options are granted to you). In addition, the Stock Units and
Options are non-transferrable and the relevant Agreement contains a statement
that Subdivision 83A-C of the Income Tax Assessment Act 1997 applies to the
Plan, which means that tax deferral is to apply. Accordingly, you should not be
subject to tax when the Stock Units or Options are granted to you).
(b)    When will the taxable income from the Stock Units or Options under the
Plan be recognized?
You will be required to include an amount in your assessable income for the
income year (i.e., the financial year ending 30 June) in which the earliest of
the following events occurs in relation to the Stock Units or Options (the “ESS
deferred taxing point”). In addition to income taxes, this amount may also be
subject to Medicare Levy and, if applicable, Medicare Levy surcharge.
Your ESS deferred taxing point will be the earliest of the following:


45

--------------------------------------------------------------------------------

EXHIBIT 10.6


(i)
when there are both no longer any genuine restrictions on the disposal of the
Stock Units and/or Options and there is no real risk of you forfeiting the Stock
Units and/or Options;

(ii)
when there is no real risk of you forfeiting the Shares acquired at vesting or
exercise (as applicable) and there is no genuine restriction on the disposal of
the underlying Shares (if such restrictions exist, the taxing point is delayed
until they lift); and

(iii)
cessation of employment (to the extent you retain the Stock Units and/or
Options), but see Section 12(e)); and

(iv)    15 years from the date the Options and/or Stock Units were granted.
Generally, assuming you remain in employment, this means that you will be
subject to tax when your Stock Units are settled in Shares or you exercise your
Options or at the first time after vesting/exercise that any genuine
restrictions on disposal of the resulting Shares cease to apply.
Further, the ESS deferred taxing point for your Stock Units and/or Options will
be moved to the time you sell the underlying Shares if you sell such Shares
within 30 days of the original ESS deferred taxing point (i.e., typically within
30 days of vesting or exercise (as applicable)). If you sell the underlying
Shares within 30 days of the original ESS deferred taxing point, you must report
the income in the income year in which the sale occurs and not in the income
year when the original ESS deferred taxing point occurs, if different.
(c)    What is the amount to be included in your assessable income if an ESS
deferred taxing point occurs?
The amount you must include in your assessable income in the income year in
which the ESS deferred taxing point occurs in relation to your Stock Units
and/or Options will be the difference between the “market value” of the
underlying Shares at the ESS deferred taxing point and the cost basis of the
Stock Units (which should be nil because you do not have to pay anything to
acquire the Stock Units or the underlying Shares) and/or Options (which should
include the exercise price).
If, however, you sell the underlying Shares in an arm’s-length transaction (as
generally will be the case provided the Shares are sold through the New York
Stock Exchange) within 30 days of the ESS deferred taxing point (i.e., typically
when the Stock Units vest and/or the Options are exercised), the amount to be
included in your assessable income in the income year in which the sale occurs
will be equal to the difference between the sale proceeds and the cost basis of
the Stock Units (which should include any incidental costs of sale, e.g.,
brokerage costs) and/or Options (which should include the exercise price and any
incidental costs of sale, e.g., brokerage costs).
(d)    What is the market value of the underlying Shares?
The “market value” of the underlying Shares at the ESS deferred taxing point is
determined according to the ordinary meaning of “market value,” expressed in
Australian currency. The Company will determine the market value in accordance
with the applicable guidelines prepared by the Australian Tax Office. Since the
Shares are publicly traded on the New York Stock Exchange, the “market value”
generally will be based on the closing trading price of the Shares on the New
York Stock Exchange on the applicable date.
The Company has the obligation to provide you with certain information about
your participation in the Plan at certain times, including after the end of the
income year in which the ESS deferred taxing point occurs. This may assist you
in determining the market value of the underlying Shares. However, this estimate
may not be correct if you sell the Shares within 30 days of the vesting and/or
exercise date, in which case it is your responsibility to report and pay the
appropriate amount of tax based on the sale proceeds.
(e)    What happens if I cease employment before my Options and/or Stock Units
vest?
If, before vesting, you cease to be employed by the Company and its Subsidiaries
and the Stock Units or Options lapses (i.e., the award is forfeited), you will
not be liable to pay any tax on the Stock Units or Options. If you cease
employment prior to vesting and retain the Stock Units, or if you cease
employment prior to exercise and retain your Options, those Stock Units or
Options generally will be subject to tax on the date you cease employment.


46

--------------------------------------------------------------------------------

EXHIBIT 10.6


(f)    When do I recognize taxable income from dividends?
You will be subject to income tax on any dividends you receive on the Shares you
acquire under the Plan.
You will be personally responsible for directly paying and reporting any tax
liabilities attributable to dividends to the local tax authorities.
Dividends paid will be subject to U.S. income tax withholding at source. You may
be able to claim a reduced rate of U.S. federal income tax withholding on such
dividends as a resident of a country with which the U.S. has an income tax
treaty. You must have a properly completed U.S. Internal Revenue Service Form
W-8BEN on file in order to claim the treaty benefit. You also may be entitled to
a tax offset in Australia for the U.S. federal income tax withheld.
(g)    On the date of sale of Shares acquired under the Plan, am I required to
recognize a taxable gain or loss upon sale of the Shares? If so,
How is the gain/loss calculated?
    What is the character of the gain?
Is the gain subject to taxation at the same rates as ordinary income or at a
preferential rate?
Shares sold within 30 days of the Original ESS Deferred Taxing Point: If the
Shares are sold within 30 days of the date of the original ESS deferred taxing
point (e.g., cessation of employment, vesting or exercise, as the case may be),
any gain realized is subject to income tax on the sales proceeds of the Shares
sold less the cost base of the Shares (which should include any incremental
costs you incur in connection with the sale (e.g., brokers’ fees, and should
include the exercise price for Options)) and therefore no capital gains tax is
due.
Shares held more than 30 days after the ESS Deferred Taxing Point: If the Shares
are sold more than 30 days after the ESS deferred taxing point (e.g., cessation
of employment, vesting or exercise, as the case may be), an additional tax
liability may arise on the subsequent disposal of Shares acquired from the Stock
Units or Options to the extent such Shares are sold at a gain. Any capital gain
is calculated as the sales proceeds (assuming the sale of the Shares occurs in
an arm’s length transaction, as generally will be the case provided the Shares
are sold through the New York Stock Exchange) less the cost base (which should
include the market value of the Shares at the ESS deferred taxing point plus any
incremental costs you incur in connection with the sale (e.g., brokers’ fees)).
The amount of any capital gain you realize must be included in your assessable
income for the year in which the Shares are sold. However, if you hold the
Shares for at least one (1) year prior to selling (excluding the dates you
acquired and sold the Shares), you may be able to apply a discount to the amount
of capital gain that you are required to include in your assessable income. If
this discount is available, you may calculate the amount of capital gain to be
included in your assessable income by first subtracting all available capital
losses from your capital gains and then multiplying each capital gain by the
discount percentage of 50%.
Tax on the capital gain will be payable at progressive income tax rates, plus
the Medicare Levy and, if applicable, surcharge.
If the sale proceeds (where the disposal is an arm’s length transaction) of the
Shares at the time of disposal is less than the cost base of the Shares, then a
capital loss equal to the difference will be available to offset same-year or
future-year capital gains. That is, a capital loss cannot be used to offset
other income (including salary and wage income).
(h)    Withholding and Reporting
You are responsible for reporting on your tax return and paying any tax
liability in connection with your participation in the Plan. Your employer will
be required to withhold tax due on the Stock Units and/or Options only if you
have not provided your Tax File Number or Australian Business Number (as
applicable) to your employer.
However, the Company or your employer must provide you (no later than 14 July
after the end of the year) and the Commissioner of Taxation (no later than 14
August after the end of the year) with a statement containing certain
information about your participation in the Plan in the income year when the ESS
deferred taxing point occurs (typically, in the year of vesting or exercise (as
applicable)), including an estimate of the market value of the underlying Shares
at the taxing point.


47

--------------------------------------------------------------------------------

EXHIBIT 10.6


Please note, however, that, if you sell the Shares within 30 days of the
original ESS deferred taxing point, your taxing point will be moved to the date
of disposal and, if your employer is not aware of the sale, the amount reported
by your employer may differ from your actual taxable amount (which would be
based on the value of the Shares when sold, rather than at the ESS deferred
taxing point). You will be responsible for determining this amount and
calculating your tax accordingly.
It is your responsibility to report and pay any tax liability on any dividends
received. Tax will not be withheld by either the Company or your employer.
1.
U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN

Employees (who are not U.S. citizens or permanent residents) will not be subject
to U.S. tax by reason only of the grant of Stock Units and/or Options, the
acquisition of Shares at vesting or exercise (as applicable) or the sale of
Shares. However, liability for U.S. taxes may accrue if an employee is otherwise
subject to U.S. taxes.
The above is an indication only of the likely U.S. taxation consequences for
Australian employees awarded Stock Units or Options under the Plan. You should
seek your own advice as to the U.S. taxation consequences of your Plan
participation.
2.
RESTRICTION ON CAPITAL RAISING 5% LIMIT

In addition to any other limitations as identified in this Offer Document, the
Plan or as prescribed by the Committee from time to time under the terms of the
Plan, there is an overall restriction on the number of Shares that can be issued
to Australian employees pursuant to ASIC Class Order 14/1000.
* * * * *
You are urged to carefully review the information contained in this Offer
Document and the Additional Documents. If you have any questions, please contact
your HR Department.


DANAHER CORPORATION



ADDENDUM C
EMPLOYER INFORMATION STATEMENT - DENMARK
STOCK OPTION GRANT


ABEJDSGIVERERKLÆRING
Danaher Corporation (herefter "Selskabet") skal, i overensstemmelse med den
danske Lov om brug af køberet eller tegningsret til aktier m.v. i
ansættelsesforhold (herefter "Loven"), oplyse nedenstående angående tildeling
(herefter "Tildelingen") af aktieoptioner (herefter ”Optioner”) og betingede
aktier (Restricted Stock Units) (herefter ”RSUer”), som du har modtaget i
henhold til Danaher Corporations aktieincitamentsprogram (2007 Stock Incentive
Plan) som efterfølgende ændret (herefter "Programmet").
Denne erklæring indeholder de oplysninger, der kræves efter paragraf 3, stk. 1,
i Loven. Vilkårene for Tildelingen er beskrevet detaljeret i Programmet, i
Selskabets aktieoptionsaftale (Stock Option Agreement) henholdsvis Selskabets
aftale om tildeling af RSUer (Restricted Stock Unit Agreement) (herefter hver
for sig eller samlet "Tildelingsaftalen") og i tillægget til din
ansættelseskontrakt om vilkår for Programmet (herefter ”Tillægget”). Programmet,
Tildelingsaftalen og Tillægget (herefter samlet ”Vilkårene”) er stillet til
rådighed for dig. Programmet er gældende, hvis der er uoverensstemmelser mellem
dette og Tildelingsaftalen eller Tillægget.




48

--------------------------------------------------------------------------------

EXHIBIT 10.6


I.
Tildelingstidspunkt

Optionernes tildelingsdato er den dato, hvorpå Selskabets bestyrelse (eller den
relevante bestyrelseskomite) (herefter, som relevant, "Bestyrelsen") godkendte
Tildelingen og fastsatte, at den skulle gælde fra.
Pr. samme dato er du blevet tildelt RSUer på de vilkår, der følger af Vilkårene.
II.
Vilkår for tildelinger

Tildelingen er vedtaget alene efter Bestyrelsens skøn. Bestyrelsen har i sin
bedømmelse overvejet en række faktorer, herunder personlige præstationer. Uagtet
din personlige præstation og Selskabets fremtidsudsigter kan Selskabet beslutte,
alene og efter eget skøn, ikke at tildele Optioner og/eller RSUer til dig i
fremtiden. I henhold til betingelserne i Programmet og Tildelingsaftalen giver
en konkret Tildeling dig hverken ret til eller krav på at modtage fremtidige
tildelinger.
Tildelingen er endvidere betinget af dit afkald på, at tildelinger af købe-
eller tegningsrettigheder til aktier mv., som du har modtaget under ansættelse,
der ikke er omfattet af dansk ret, i Danaher koncernen, kan være omfattet af
Loven. Du har givet sådan afkald i Tillægget.
III.
Udnyttelsesdato

Optioner og RSUer kan udnyttes i den periode og i overensstemmelse med de
betingelser, der er angivet i Vilkårene.
IV.
Udnyttelsespris

I udnyttelsesperioden kan Optioner udnyttes til at købe aktier i Selskabet til
den udnyttelsespris, der er angivet i Tildelingsaftalen vedrørende Optioner.
Du skal ikke betale noget udnyttelsesvederlag, når RSUer modnes og aktier
udstedes/overdrages til dig.
V.
Rettigheder ved ansættelsens ophør

Hvis Loven er gældende for Tildelingen, gælder følgende vilkår for behandlingen
af dine Optioner og RSUer ved din ansættelses ophør:
Hvis du fratræder som bad leaver, mister du retten til tildelte Optioner og
RSUer, som på fratrædelsestidspunktet endnu ikke er modnet, og du vil ikke være
berettiget til fremtidige tildelinger af Optioner og RSUer, hverken helt eller
delvist. Rettigheden bortfalder automatisk og uden forudgående varsel ved
fratræden.
Du betragtes som en bad leaver, hvis:
(i) du selv siger op, uden at dette skyldes væsentlig misligholdelse fra
arbejdsgiverens side;
(ii) du opsiges af arbejdsgiveren som følge af misligholdelse fra din side;
eller
(iii) du bortvises af arbejdsgiveren som følge af væsentlig misligholdelse.
Hvis du fratræder som good leaver, opretholdes tildelte Optioner og RSUer på
uændrede vilkår, og du vil være berettiget til en i forhold til din
ansættelsestid i regnskabsåret forholdsmæssig andel af den tildeling, som du
ville have haft ret til, hvis du havde været ansat ved regnskabsårets
afslutning.
Du betragtes som en good leaver, hvis:
(i) du opsiges, uden at dette skyldes misligholdelse fra din side;
(ii) du selv siger op som følge af væsentlig misligholdelse fra arbejdsgiverens
side; eller
(iii) ansættelsesforholdet ophører, fordi du har nået arbejdsgiverens
pensionsalder, eller hvis du er berettiget til (a) folkepension eller har nået
den alder, hvor du ville have været berettiget til folkepension, (b)
alderspension


49

--------------------------------------------------------------------------------

EXHIBIT 10.6


fra arbejdsgiveren eller (c) efterløn. Af Tillægget fremgår vilkårene for en
mulig kontantkonvertering af Optioner og RSUer.
Hvis dit danske ansættelsesforhold ophører som følge af tiltrædelse i et
ansættelsesforhold, der ikke er omfattet af dansk ret, hos en anden virksomhed i
Danaher koncernen, vil Loven og ovenstående vilkår i forbindelse med din
fratræden herefter ikke være gældende for de i den danske ansættelsesperiode
tildelte RSUer eller Optioner, uanset om de er modnede eller ikke. Dette er
beskrevet i Tillægget.
VI.
Økonomiske aspekter ved deltagelse i Programmet

Tildelingen har ingen umiddelbar økonomisk betydning for dig. Værdien af de
rettigheder, som du har under Tildelingsaftalen, og værdien af de aktier, som du
køber gennem udnyttelse af Optioner, samt værdien af RSUer, tages der ikke
hensyn til, når der skal beregnes feriegodtgørelse, ferietillæg eller andre
tillæg eller kompensationer fastsat ved lov eller aftale, som helt eller delvist
udmåles på baggrund af lønnen.
Aktier er finansielle instrumenter, og en investering i aktier indebærer altid
en økonomisk risiko. Muligheden for fortjeneste på det tidspunkt, hvor du sælger
aktier, afhænger af Selskabets økonomiske præstation og dets fremtidsudsigter
samt andre faktorer som f.eks. den generelle økonomiske situation og situationen
i de finansielle markeder. Værdien af Selskabets ordinære aktier, som du måtte
købe ved at udnytte Optioner, eller få på baggrund af RSUer, kan gå både op og
ned.
Selskabets ordinære aktiers tidligere opnåede resultater siger ikke nødvendigvis
noget om, hvordan de klarer sig fremover. Der udstedes ikke nogen garantier om,
at aktier, du køber ved at udnytte Optioner, eller modtager på baggrund af
RSUer, stiger i værdi eller bevarer den værdi, som de havde, da de blev
købt/modtaget.
Du er i sidste instans selv ansvarlig for overholdelse af forpligtelser mht.
indkomstskat, sociale afgifter/forsikringer eller andre skattemæssige
indeholdelser (herefter "Skatteforpligtelser ") i forbindelse med Tildelingen
eller udnyttelsen heraf. Ved accept af Tildelingen giver du tilladelse til, at
Selskabet og dets datterselskaber indeholder i overensstemmelse med alle
gældende Skatteforpligtelser, vedrørende beløb, som du er juridisk forpligtiget
til at betale af løn eller af anden kompensation udbetalt af Selskabet eller
dets datterselskaber, eller af provenu fra aktiesalget.
DANAHER CORPORATION





Addendum D
PERSONAL DATA (PRIVACY) ORDINANCE
PERSONAL INFORMATION COLLECTION STATEMENT - HONG KONG
As part of its responsibilities in relation to the collection, holding,
processing or use of the personal data of employees under the Personal Data
(Privacy) Ordinance, the Danaher Corporation and its subsidiaries (the
“Company”) and the Optionee’s Hong Kong employer, as applicable, (the “Hong Kong
Employer”) hereby is providing the Optionee with the following information.
Purpose
From time to time, it is necessary for the Optionee to provide the Company and
the Hong Kong Employer with the Optionee's Personal Information for purposes
related to the Optionee’s employment and the grant of equity compensation awards
by the Company to the Optionee under the Plan, as amended and restated and any
other equity compensation plan that may be established by the Company
(collectively, the “Plan”), as well as managing the Optionee’s ongoing
participation in the Plan and for other purposes directly relating thereunder.
Transfer of Personal Data
Personal data will be kept confidential but, subject to the provisions of any
applicable law, may be:




50

--------------------------------------------------------------------------------

EXHIBIT 10.6


•
made available to appropriate persons at the Company around the world (and the
Optionee hereby consents to the transfer of the Optionee’s data outside of Hong
Kong);



•
supplied to any agent, contractor or third party who provides administrative or
other services to the Company and/or the Hong Kong Employer or elsewhere and who
has a duty of confidentiality (examples of such persons include, but are not
limited to, any third party brokers or administrators engaged by the Company in
relation to the Plan, external auditors, trustees, insurance companies,
actuaries and any consultants/agents appointed by the Company and/or the Hong
Kong Employer to plan, provide and/or administer employee benefits and awards
granted under the Plan);



•
disclosed to any government departments or other appropriate governmental or
regulatory authorities in Hong Kong or elsewhere such as the Inland Revenue
Department and the Labour Department;



•
made available to any actual or proposed purchaser of all or part of the
business of the Company or the Hong Kong Employer, in the case of any merger,
acquisition or other public offering, the purchaser or subscriber for shares in
the Company or the Hong Kong Employer; and



•
made available to third parties in the form of marketing materials and/or
directories identifying the names, office telephone numbers, email addresses
and/or other contact information for key officers, senior employees and their
secretaries, assistants and support staff of the Company or the Hong Kong
Employer for promotional and administrative purposes.

Transfer of the Optionee's Personal Information in connection with the Plan will
only be made for one or more of the purposes specified above.
Access and Correction of Personal Data
Under the Personal Data (Privacy) Ordinance, the Optionee has the right to
ascertain whether the Hong Kong Employer holds the Optionee's Personal
Information, to obtain a copy of the data, and to correct any data that is
inaccurate. The Optionee may also request the Hong Kong Employer to inform the
Optionee of the type of personal data that it holds.
Requests for access and correction or for information regarding policies and
practices and kinds of data in connection with the Plan should be addressed in
writing to:
Danaher’s Corporate Compensation department at the headquarters address of
Danaher Corporation set forth above
A small fee may be charged to offset our administrative costs in complying with
the Optionee’s access requests.
Nothing in this statement shall limit the rights of the Optionee under the
Personal Data (Privacy) Ordinance.
The Optionee’s signature set forth on the signature page of this Agreement
represents the Optionee’s acknowledgement of the terms contained herein.


* * * * *








51